


Exhibit 10.4

 

EXECUTION COPY

 

 

INDEMNITY REINSURANCE AGREEMENT

 

 

between

 

 

PENNSYLVANIA LIFE INSURANCE COMPANY



(Ceding Company)

 

 

and

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY



(Reinsurer)

 

Effective as of April 1, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I                 DEFINITION OF TERMS

1

 

 

 

Section 1.1.

Definitions

1

Section 1.2.

Construction

9

Section 1.3.

Headings

9

 

 

 

ARTICLE II                BASIS OF COINSURANCE

9

 

 

 

Section 2.1.

Coinsurance

9

Section 2.2.

Duration of Coinsurance; Recapture

10

Section 2.3.

Parties to Coinsurance

10

 

 

 

ARTICLE III              CLOSING AND CONSIDERATION

10

 

 

 

Section 3.1.

Settlement Amount

10

 

 

 

ARTICLE IV              COOPERATION BETWEEN THE CEDING COMPANY AND THE REINSURER
FOLLOWING THE COINSURANCE EFFECTIVE DATE

12

 

 

 

Section 4.1.

Ceding Company Service Period

12

Section 4.2.

Premium Payments, Negotiation of Checks

12

Section 4.3.

Reserves

12

Section 4.4.

Reserve Credits

12

Section 4.5.

Premium Taxes

12

Section 4.6.

Payments Relating to Commissions

13

Section 4.7.

Guaranty Fund Assessments

13

Section 4.8.

Reports

13

Section 4.9.

Monthly Settlement

13

Section 4.10.

Audit

14

 

 

 

ARTICLE V                UNDERTAKINGS OF CEDING COMPANY FOLLOWING THE
COINSURANCE EFFECTIVE DATE

14

 

 

 

Section 5.1.

Cooperation

14

 

 

 

ARTICLE VI              INDEMNIFICATION

14

 

 

 

Section 6.1.

Indemnification by the Ceding Company

14

Section 6.2.

Indemnification by the Reinsurer

15

Section 6.3.

Indemnification and Arbitration Procedures

16

Section 6.4.

Cooperation

16

Section 6.5.

Payment in Full for Losses

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII             INSOLVENCY

17

 

 

 

Section 7.1.

Payment of Benefits under an Insolvency

17

Section 7.2.

Required Notice of and Defense against Claims

17

 

 

 

ARTICLE VIII            ARBITRATION

18

 

 

 

Section 8.1.

Agreement to Arbitrate

18

Section 8.2.

Method

18

Section 8.3.

Power of Arbitrators

18

Section 8.4.

Arbitration Fees and Expenses; Decision

19

 

 

 

ARTICLE IX              GENERAL PROVISIONS

19

 

 

 

Section 9.1.

Notices

19

Section 9.2.

Confidentiality

19

Section 9.3.

Misunderstandings and Oversights

20

Section 9.4.

Reinstatements

20

Section 9.5.

Entire Agreement

20

Section 9.6.

Waivers and Amendments

20

Section 9.7.

No Third Party Beneficiaries

20

Section 9.8.

Binding Effect; No Assignment

20

Section 9.9.

Governing Law

20

Section 9.10.

Counterparts

21

Section 9.11.

Severability

21

Section 9.12.

Exhibits and Schedules

21

Section 9.13.

Election Statement

21

Section 9.14.

Additional Tax Provisions

22

Section 9.15.

Set Off

22

 

 

 

SCHEDULE 3.1

SETTLEMENT AMOUNT

 

SCHEDULE 4.6

PAYMENTS RELATING TO COMMISSIONS

 

SCHEDULE 4.9

MONTHLY SETTLEMENT REPORTS

 

EXHIBIT A

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

EXHIBIT B

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

EXHIBIT C

TRANSFERRED ASSETS

 

 

ii

--------------------------------------------------------------------------------


 

INDEMNITY REINSURANCE AGREEMENT

 

THIS INDEMNITY REINSURANCE AGREEMENT (the “Agreement”), effective as of April 1,
2009, is made and entered into by and between PENNSYLVANIA LIFE INSURANCE
COMPANY, a Pennsylvania stock life and health insurance company (the “Ceding
Company”) and COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY, a Massachusetts
stock life insurance company (the “Reinsurer”).

 

WHEREAS, the Ceding Company has issued or assumed certain life insurance and
annuity Policies, which are identified by policy form number and/or plan code on
Exhibit A attached hereto; and

 

WHEREAS, the Ceding Company, together with certain of its Affiliates named
therein, and the Reinsurer have entered into (i) that certain Master Agreement
dated November 26, 2008, as amended by Amendment Number 1 to Master Agreement,
dated April 24, 2009 (the “Amendment”), with FAFLIC (collectively, the “Master
Agreement”) and (ii) that certain Joinder Agreement, dated January 9, 2009, with
FAFLIC (the “Joinder Agreement”), pursuant to which, among other things, the
Ceding Company and the Reinsurer have mutually agreed to enter into this
Agreement pursuant to which the Ceding Company shall cede, and the Reinsurer
shall indemnity reinsure, the Insurance Liabilities on a one hundred percent
(100%) coinsurance basis on the terms and conditions stated herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Master Agreement and Joinder Agreement, and in reliance upon
the representations, warranties, conditions and covenants contained herein and
therein, and intending to be legally bound hereby, the Ceding Company and the
Reinsurer hereby agree as follows:

 

ARTICLE I

 

DEFINITION OF TERMS

 

Section 1.1.  Definitions.  Capitalized terms used in this Agreement, but not
otherwise defined in this Article I, shall have the meaning given thereto in the
Master Agreement. The following capitalized words and terms shall have the
following meanings when used in this Agreement:

 

(a)           “Affiliate” has the meaning ascribed thereto in the Master
Agreement.

 

(b)           “Agreement” has the meaning set forth in the Preamble.

 

(c)           “Amendment” has the meaning set forth in the second recital
hereof.

 

(d)           “Applicable Law” has the meaning ascribed thereto in the Master
Agreement.

 

(e)           “Approved Designee” has the meaning ascribed thereto in the
Services Agreement.

 

1

--------------------------------------------------------------------------------


 

(f)            “Books and Records” has the meaning ascribed thereto in the
Master Agreement.

 

(g)           “Business Day” has the meaning ascribed thereto in the Master
Agreement.

 

(h)           “Ceding Company” has the meaning set forth in the Preamble.

 

(i)            “Ceding Company Caused Extra Contractual Liabilities” means all
Extra Contractual Liabilities that are not Reinsurer Caused Extra Contractual
Liabilities or Reinsurer Covered Extra Contractual Liabilities.

 

(j)            “Ceding Company Indemnified Parties” has the meaning set forth in
Section 6.2.

 

(k)           “Ceding Company Service Period” means the period commencing on the
Closing Date and ending on the Transition Date.

 

(l)            “Closing” has the meaning ascribed thereto in the Master
Agreement.

 

(m)          “Closing Date” has the meaning ascribed thereto in the Master
Agreement.

 

(n)           “Closing Date Ceding Commission” means the “Closing Date Ceding
Commission” determined with respect to the Ceding Company pursuant to the Master
Agreement. The Closing Date Ceding Commission shall be credited to the Ceding
Company as a reduction in the Settlement Amount that would otherwise be payable
by the Ceding Company to the Reinsurer at Closing under Section 2.2 of the
Master Agreement and Section 3.1 of this Agreement.

 

(o)           “Closing Fee” has the meaning ascribed thereto in the Amendment.

 

(p)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(q)           “Coinsurance Effective Date” means 12:01 a.m. (New York time) on
the first calendar day of the calendar month in which the Closing occurs.

 

(r)            “Conversion Services” has the meaning ascribed thereto in the
Services Agreement.

 

(s)           “Cost of Capital” means the cost of a capital decrease resulting
from the establishment of an Interest Maintenance Reserve liability calculated
as follows:

 

The product of (i) the average of the amounts of the Interest Maintenance
Reserve liability (a) as of the first day of each calendar year (except in the
case of the year in which the Coinsurance Effective Date occurs, which shall be
as of the last day of the calendar quarter preceding the Coinsurance Effective
Date) and (b) as of the last day of each calendar year, multiplied by (ii) an
annual, simple interest rate

 

2

--------------------------------------------------------------------------------


 

equal to 5% (pro-rated for the year in which the Coinsurance Effective Date
occurs) (in this manner, the Cost of Capital is amortized in accordance with the
Ceding Company’s Interest Maintenance Reserve amortization schedule as reported
in its statutory annual financial statement dated as of and for the period ended
December 31, 2008 over a period of ten (10) years).

 

(t)            “Dispute Notice” has the meaning set forth in Section 3.1(d).

 

(u)           “ECL Cap” means an amount not to exceed in the aggregate
$10,000,000 in respect of Losses sustained or incurred by, or asserted against,
(x) the Ceding Company Indemnified Parties in respect of Reinsurer Covered Extra
Contractual Liabilities, (y) those other “Ceding Company Indemnified Parties” in
respect of “Reinsurer Covered Extra Contractual Liabilities” under each of the
other “Coinsurance Agreements” (as defined in the Master Agreement), entered
into by the Reinsurer or FAFLIC, as the case may be, and Affiliates of the
Ceding Company of even date herewith, and (z) the Reinsurer or FAFLIC, as the
case may be, in respect of Reinsurer Covered Extra Contractual Liabilities
hereunder and under such other “Coinsurance Agreements” identified in clause
(y), taken as a whole.  For the avoidance of doubt, any payment made by either
the Reinsurer or FAFLIC, as the case may be, (i) in respect of “Reinsurer
Covered Extra Contractual Liabilities” under any other such “Coinsurance
Agreement” shall be applied against the ECL Cap under this Agreement as if such
payment had been made hereunder, and (ii) under clauses (x), (y) or (z) of this
definition shall be applied against the ECL Cap only one time and shall not be
counted as a payment made pursuant to more than one such clause.

 

(v)           “Excluded Liabilities” means any claim, obligation or liability
arising under, in connection with, or with respect to, the Policies:

 

(i)            for Premium Taxes, including any litigation or expenses
concerning Premium Taxes, to the extent arising with respect to premiums
collected on the Policies attributable to all periods before the Coinsurance
Effective Date, and/or to the extent based upon assessments relating to all
periods prior to the Coinsurance Effective Date;

 

(ii)           (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums attributable to all periods prior to the
Coinsurance Effective Date and/or (y) to the extent based upon regulatory fines
or assessments relating to events which initially occurred or commenced prior to
the Transition Date (provided, that such liability or other obligation will not
be an Excluded Liability if it arose out of any act or omission of the Ceding
Company or its Affiliate that occurred (or in the case of an omission, failed to
occur) on or after the Closing Date and was made at the written or express
direction or request of the Reinsurer or its designees);

 

(iii)          for Ceding Company Caused Extra Contractual Liabilities;

 

3

--------------------------------------------------------------------------------


 

(iv)          for escheat liabilities arising in respect of all periods prior to
the Coinsurance Effective Date;

 

(v)           for all Producer Payments;

 

(vi)          relating to disputes, litigation, investigations by Governmental
Authorities, arbitrations or legal proceedings arising out of acts or omissions
of the Ceding Company or its Affiliates that occurred prior to the Closing Date
in connection with the Policies, solely to the extent such liabilities are not
Extra Contractual Liabilities;

 

(vii)         for all premiums, payments, fees or other consideration or amounts
due at any time with respect to Reinsurance Coverage;

 

(viii)        or portions of the Policies, in each case, to the extent reinsured
or purported by the Ceding Company to be reinsured under Reinsurance Coverage,
whether or not such coverage is collected or collectible;

 

(ix)           for any payment to the Internal Revenue Service or any other
Person resulting from or attributable to any act or omission of the Ceding
Company (including errors of product design, language, or administration, or
inaccurate or incomplete data maintained in Books and Records) resulting in
non-compliance of any Policy with the requirements of the Code to the extent
such act or omission was not made at the written or express direction or request
of the Reinsurer or its designees;

 

(x)            incurred by the Ceding Company in connection with a breach, or
other failure to perform, by the Ceding Company of the terms of any acquisition
agreement pursuant to which any of the Policies were originally acquired by the
Ceding Company, except as such breach or failure to perform results from acts or
omissions by the Ceding Company made at the written or express direction or
request of the Reinsurer or its designees;

 

(xi)           arising from the remediation processes in the States of Wisconsin
and New York, respectively; and

 

(xii)          arising from any errors or omissions made by the Ceding Company,
its Affiliates or designees in calculating, paying, documenting or administering
any surrender charges on annuity contracts included among the Policies,
including those errors that arose in respect of surrender charges in the State
of Utah.

 

Excluded Liabilities shall not include any gross liabilities and obligations
incurred by the Ceding Company to the extent attributable to acts, errors or
omissions of the Reinsurer or its designees in connection with the Reinsurer’s
or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Section 2.1(a) hereof or (y) performance of Required
Services after the

 

4

--------------------------------------------------------------------------------


 

Transition Date. In no event shall the term “designees” as used in this
paragraph or in Section 6.2(d)(i) include the Ceding Company, its Affiliates or
their designees.

 

(w)          “Extra Contractual Liabilities” means all liabilities, obligations
and other losses (including lost profits) incurred or arising at any time under
or relating to any Policy that are not covered by, or that are in excess of, the
contractual benefits arising under the express terms and conditions of such
Policies, whether to Policyholders, Producers, Governmental Authorities or any
other Person, which liabilities and obligations or losses shall include any
liability for fines, penalties, forfeitures, excess or penalty interest,
punitive, exemplary, special or any other form of extra contractual damages
relating to the Policies, and attorneys’ fees and expenses awarded, and which
arise from any act, error or omission of a party or its designees, whether or
not intentional, negligent, in bad faith or otherwise, including any act, error
or omission of a party or its designees relating to (i) the marketing,
underwriting, production, issuance, cancellation or administration of the
Policies, (ii) the investigation, defense, trial, settlement or handling of
claims, benefits or payments arising out of or relating to the Policies, or
(iii) the failure to pay or the delay in payment, or errors in calculating or
administering the payment, of benefits, claims or any other amounts due or
alleged to be due under or in connection with the Policies.

 

(x)            “Final Settlement Amount” has the meaning set forth in
Section 3.1(b).

 

(y)           “Final Settlement Date” has the meaning set forth in
Section 3.1(e).

 

(z)            “Governmental Authority” has the meaning ascribed thereto in the
Master Agreement.

 

(aa)         “Independent Accountant” means Deloitte & Touche LLP; provided,
that if such accounting firm is either unable or unwilling to accept such
engagement, the Ceding Company and the Reinsurer shall jointly request the
American Arbitration Association to appoint, within ten (10) Business Days from
the date of such request, an internationally recognized firm of public
accountants independent of both the Ceding Company and the Reinsurer to serve as
Independent Accountant.

 

(bb)         “Insurance Liabilities” means all claims, obligations, indemnities,
losses or liabilities (and no others) arising under, in connection with, or with
respect to, the Policies (other than, in all cases, Excluded Liabilities):

 

(i)            prior to or after the Coinsurance Effective Date under the
express terms of the Policies, including (x) any right to purchase additional
coverage and obligations arising under legal or regulatory requirements, (y) any
loss settlements within Policy limits, and (z) all such liabilities relating to
actions, suits or claims instituted at or after the Coinsurance Effective Date
by a Person;

 

(ii)           for Reinsurer Caused Extra Contractual Liabilities and Reinsurer
Covered Extra Contractual Liabilities, subject to the limitations contained in
Section 6.2;

 

5

--------------------------------------------------------------------------------


 

(iii)          for all Premium Taxes, including any litigation expenses (but
only if initiated by or at the request of Reinsurer) concerning Premium Taxes,
to the extent arising with respect to premiums on the Policies attributable to
periods on or after the Coinsurance Effective Date, and/or to the extent based
upon assessments relating to all periods on or after the Coinsurance Effective
Date;

 

(iv)          (x) in connection with participation by the Ceding Company,
whether voluntary or involuntary, in any guaranty fund or other residual market
mechanism established or governed by any state or jurisdiction to the extent
arising with respect to premiums on the Policies attributable to periods on or
after the Coinsurance Effective Date and/or (y) to the extent based upon
regulatory fines or assessments relating to periods on or after (A) the Closing
Date, but only to the extent such regulatory fines or assessments arose out of
any act or omission of the Ceding Company or its Affiliate that occurred (or in
the case of an omission, failed to occur) on or after the Closing Date and was
made at the written or express direction or request of the Reinsurer or its
designees, or (B) the Transition Date;

 

(v)           for all out-of-pocket loss adjustment expenses incurred from and
after the Transition Date by the Ceding Company with respect to the Policies
(other than in connection with the Ceding Company’s participation in such
expenses under the Services Agreement);

 

(vi)          for escheat liabilities for checks issued by the Reinsurer on or
after the Coinsurance Effective Date; and

 

(vii)         for amounts payable on or after the Coinsurance Effective Date for
returns or refunds of premiums under the Policies.

 

(cc)         “Interim Services” has the meaning ascribed thereto in the Services
Agreement.

 

(dd)         “Joinder Agreement” has the meaning ascribed thereto in the second
recital hereof.

 

(ee)         “Loss” or “Losses” has the meaning ascribed thereto in the Master
Agreement.

 

(ff)           “Master Agreement” has the meaning set forth in the second
recital hereof.

 

(gg)         “Ongoing Services” has the meaning ascribed thereto in the Services
Agreement.

 

(hh)         “Penn Life Retrocession Agreement” has the meaning ascribed thereto
in the Amendment.

 

6

--------------------------------------------------------------------------------


 

(ii)           “Permitted Transactions” has the meaning ascribed thereto in the
Master Agreement.

 

(jj)           “Person” has the meaning ascribed thereto in the Master
Agreement.

 

(kk)         “Policies” means each of those insurance policy contracts and/or
annuity contracts issued or assumed by the Ceding Company (i) prior to
12:01 a.m. (New York time) on the Coinsurance Effective Date and that are
identified by policy form number and/or plan code on Exhibit A attached hereto
and that are in effect on the Coinsurance Effective Date or (ii) that are
reinstated in, or otherwise the subject of, a Permitted Transaction.  “Policies”
shall not include any insurance policy contracts and/or annuity forms (including
any net retained liabilities of the Ceding Company thereunder) in respect of
which the Ceding Company has ceded all or a portion of the liabilities
thereunder to Wilton Reassurance Company pursuant to the Wilton Re Agreements.

 

(ll)           “Policyholder” has the meaning ascribed thereto in the Master
Agreement.

 

(mm)       “Premium Taxes” means the taxes, assessments, and fees imposed on
premiums relating to the Policies by any state, local, or municipal taxing
authority together with any related interest, penalties and additional amounts
imposed by any taxing authority with respect thereto, including retaliatory
taxes.

 

(nn)         “Producer” has the meaning ascribed thereto in the Master
Agreement.

 

(oo)         “Producer Agreement” means any written, oral or other agreement or
contract between the Ceding Company and any Producer, or among or between
Producers, including any assignments of compensation thereunder, and relating to
the solicitation, sale, marketing, production or servicing of any of the
Policies.

 

(pp)         “Producer Payments” has the meaning ascribed thereto in the Master
Agreement.

 

(qq)         “Recapture Fee” has the meaning ascribed thereto in the Amendment.

 

(rr)           “Reconciliation Amount” has the meaning set forth in
Section 3.1(c).

 

(ss)         “Regulation” has the meaning set forth in Section 9.13.

 

(tt)           “Reinsurance Coverage” means all contracts, agreements and
treaties of reinsurance between the Ceding Company and any Third Party Reinsurer
that are in force and effect as of the Coinsurance Effective Date and cover
risks associated with the Policies or any portions thereof.

 

(uu)         “Reinsurer” has the meaning set forth in the Preamble.

 

(vv)         “Reinsurer Caused Extra Contractual Liabilities” has the meaning
set forth in Section 6.2(d).

 

7

--------------------------------------------------------------------------------

 

(ww)       “Reinsurer Covered Extra Contractual Liabilities” has the meaning set
forth in Section 6.2(e) (subject to the limitations therefor in Section 6.2).

 

(xx)          “Reinsurer Indemnified Parties” has the meaning set forth in
Section 6.1.

 

(yy)         “Required Services” has the meaning ascribed thereto in the
Services Agreement.

 

(zz)          “Retroceded Liabilities” has the meaning ascribed thereto in the
Penn Life Retrocession Agreement.

 

(aaa)       “SAP” means the statutory accounting practices and procedures
required or permitted by the insurance regulatory authority in the Ceding
Company’s state of domicile, consistently applied throughout the specified
period and in the immediately prior comparable period.

 

(bbb)      “Services Agreement” means the services agreement entered into among
the Ceding Company, several Affiliates of the Ceding Company and the Reinsurer
of even date herewith.

 

(ccc)       “Settlement Amount” means the amount of the initial reinsurance
premium payment to be made at Closing by the Ceding Company to the Reinsurer in
consideration of the reinsurance of the Policies under this Agreement, which
shall be in an amount calculated pursuant to Schedule 3.1 attached hereto.

 

(ddd)      “Statutory Reserves and Liabilities” means the sum of all of the
reserve items (including reserve items for claims incurred but not reported and
claims in the course of settlement) maintained by the Ceding Company for the
Policies, net of Reinsurance Coverage, as set forth in Exhibit A attached
hereto.  Exhibit B attached hereto sets forth the Statutory Reserves and
Liabilities by Policy as of the Coinsurance Effective Date, as such schedule may
be adjusted pursuant to Section 3.1 of this Agreement.

 

(eee)       “Third Party Reinsurer” has the meaning ascribed thereto in the
Master Agreement.

 

(fff)         “Transaction Documents” means this Agreement, the Master Agreement
and the Services Agreement.

 

(ggg)      “Transferred Assets” means the cash, cash equivalents and other
assets transferred as part of the Settlement Amount and as set forth on
Exhibit C attached hereto. Such Transferred Assets shall be valued as of the
Closing Date according to the mechanics set forth on Exhibit C.

 

(hhh)      “Transition Date” has the meaning ascribed thereto in the Services
Agreement.

 

8

--------------------------------------------------------------------------------


 

(iii)          “Wilton Re Agreements” has the meaning ascribed thereto in the
Amendment.

 

Section 1.2.  Construction.  For the purposes of this Agreement, (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires; (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules) and not to any particular provision
of this Agreement, and Article, Section, paragraph and Schedule references are
to the Articles, Sections, paragraphs and Schedules to this Agreement, unless
otherwise specified; (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation”; (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified; and (v) all references herein to “$”
or “Dollars” shall refer to United States dollars, unless otherwise specified.

 

Section 1.3.  Headings.  The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

 

ARTICLE II

 

BASIS OF COINSURANCE

 

Section 2.1.  Coinsurance.

 

(a)           Subject to the terms and conditions of this Agreement, effective
as of the Coinsurance Effective Date, the Ceding Company hereby cedes to the
Reinsurer, and the Reinsurer hereby accepts and reinsures on a one hundred
percent (100%) coinsurance basis, the Insurance Liabilities. The Ceding Company
and the Reinsurer mutually agree that, as between the parties, on and after the
Coinsurance Effective Date, the Reinsurer shall be entitled to exercise all
contractual rights and privileges of the Ceding Company under the Policies in
accordance with the terms, provisions and conditions of such Policies.

 

(b)           In no event shall such coinsurance with respect to a particular
Policy be in force and binding unless such underlying Policy as issued or
assumed by the Ceding Company is in full force and binding as of the Coinsurance
Effective Date or is the subject of a Permitted Transaction following the
Coinsurance Effective Date.

 

(c)           With respect to each of the Policies, the amount of coinsurance
hereunder shall be maintained in force without reduction so long as the Policy
remains in full force without reduction. If there is a reduction with respect to
a Policy, the Reinsurer’s liability with respect thereto shall be equally
reduced.  All coinsurance for which the Reinsurer is liable hereunder shall be
subject to the same rates, terms, conditions, limitations and restrictions as
are contained in the Policy.

 

9

--------------------------------------------------------------------------------


 

Section 2.2.  Duration of Coinsurance; Recapture.  The coinsurance provided
under this Agreement shall remain continuously in force.  The Policies are not
eligible for recapture by the Ceding Company.

 

Section 2.3.  Parties to Coinsurance.  Article II of this Agreement provides for
indemnity reinsurance solely between the Ceding Company and the Reinsurer. The
acceptance of reinsurance under this Article II shall not create any right or
legal relation between the Reinsurer and any Policyholder, insured, claimant or
beneficiary under a Policy, and the Ceding Company shall be and remain solely
liable to such Policyholder under the Policy.

 

ARTICLE III

 

CLOSING AND CONSIDERATION

 

Section 3.1.  Settlement Amount.

 

(a)           On the Closing Date, the Ceding Company agrees to pay the
Reinsurer an amount, in the form of Transferred Assets as designated and valued
as of the Closing Date pursuant to the mechanics set forth on Exhibit C, equal
to the difference between an estimate of: (i) Statutory Reserves and
Liabilities, minus (ii) due and deferred premiums on the Policies as of the
Coinsurance Effective Date, minus (iii) policy loans outstanding on the Policies
as of the Coinsurance Effective Date (net of any accrued and unearned policy
loan interest on such policy loans), minus (iv) the Closing Date Ceding
Commission as set forth on Schedule 3.1 attached hereto, plus (v) the portion of
the Closing Fee due and payable by the Ceding Company to the Reinsurer, as
reflected on Schedule H to the Amendment (collectively, the “Settlement
Amount”). The Settlement Amount plus interest accrued thereon, as contemplated
in Section 2.1 of the Master Agreement, shall be remitted by the Ceding Company
to the Reinsurer to an account(s) designated in writing by the Reinsurer. Items
(i) through (iii) of this Section 3.1(a) shall reflect the amounts reported by
the Ceding Company as of the quarter-ended immediately preceding the Closing
Date.

 

(b)           The parties agree to make adjustments to Exhibit A and Exhibit B
attached hereto and to the Settlement Amount following Closing, based upon
(i) Statutory Reserves and Liabilities for (x) any Policies or Policy claims
improperly or inadvertently omitted or miscalculated in determining the
Settlement Amount or (y) any Policies that were or are the subject of Permitted
Transactions and that were omitted from the calculation of the Settlement Amount
as of the Coinsurance Effective Date, (ii) adjustments to the Closing Date
Ceding Commission pursuant to Section 2.2(d) of the Master Agreement, and
(iii) actual amounts as reported by the Ceding Company as of the Coinsurance
Effective Date for items (i) through (iii) in Section 3.1(a) (such adjusted
amount, the “Final Settlement Amount”); provided, however, that any such
adjustments made pursuant to clause (i)(x) will require the prompt prior written
consent of the Reinsurer, which consent shall not be unreasonably withheld, but
no such adjustment will be made pursuant to clause (i)(x) unless the Ceding
Company has notified the Reinsurer in writing of such adjustment prior to the
ninetieth (90th) day following the Closing Date.

 

10

--------------------------------------------------------------------------------


 

(c)           The Final Settlement Amount will be calculated by the Ceding
Company and reported to the Reinsurer prior to the one hundred twentieth (120th)
day following the Closing Date, and if such difference between the Final
Settlement Amount and the Settlement Amount (such difference, the
“Reconciliation Amount”) is (i) a positive number, then the Ceding Company shall
pay such Reconciliation Amount to the Reinsurer by wire transfer of immediately
available funds or (ii) a negative number, then the absolute value of such
negative number, as the Reconciliation Amount, shall be paid by the Reinsurer to
the Ceding Company by wire transfer of immediately available funds.

 

(d)           The Reinsurer shall have ten (10) Business Days to review the
Ceding Company’s calculations of the Final Settlement Amount and the
Reconciliation Amount and provide written notice to the Ceding Company of any
dispute regarding the Ceding Company’s calculation of such amounts (a “Dispute
Notice”). The Ceding Company and the Reinsurer shall cooperate in good faith to
resolve such dispute as promptly as practicable and, upon such resolution, make
any adjustments to the calculation of any amount(s) contained in the Ceding
Company’s calculations of the Final Settlement Amount and the Reconciliation
Amount with the agreement of the Ceding Company and the Reinsurer. If the Ceding
Company and the Reinsurer are unable to resolve any such dispute within twenty
(20) Business Days (or such longer period as the Ceding Company and the
Reinsurer shall mutually agree in writing) of the Reinsurer’s delivery of such
Dispute Notice, such dispute shall be resolved by the Independent Accounting
Firm, and such determination by the Independent Accounting Firm shall be final
and binding on the parties; provided that the Reinsurer and the Ceding Company
shall submit to the Independent Accounting Firm statements with respect to their
respective positions on disputed issues and will cooperate with the Independent
Accounting Firm by promptly providing any requested information. Any expenses
relating to the engagement of the Independent Accounting Firm in respect of its
services pursuant to this Section 3.1(d) shall be shared fifty percent (50%) by
the Reinsurer and fifty percent (50%) by the Ceding Company. The Independent
Accounting Firm shall be instructed to use reasonable best efforts to perform
its services within thirty (30) Business Days of submission by the Reinsurer and
the Ceding Company of their respective statements with respect to the disputes
and, in any case, as promptly as practicable after such submission. If no
Dispute Notice is timely delivered by the Reinsurer, the Ceding Company’s
calculations of the Final Settlement Amount and the Reconciliation Amount shall
be determinative. If a Dispute Notice is timely delivered by the Reinsurer, the
amounts determined pursuant to the resolution of such dispute in accordance with
this Section 3.1(d), shall be the Final Settlement Amount and Reconciliation
Amount.

 

(e)           With respect to each adjustment which shall enter into the
calculation of the Final Settlement Amount and the Reconciliation Amount,
interest shall accrue thereon at an annual rate equal to the Three-Month London
Interbank Offering Rate (LIBOR) as published in the Money Rate Section (or any
successor section) of The Wall Street Journal (or any successor publication) on
the (A) Closing Date, with respect to adjustments made other than pursuant to
clause (b)(i)(y) above, and (B) effective date of a Permitted Transaction with
respect to adjustments made pursuant to clause (b)(i)(y) above. Such interest
shall accrue from the Closing Date (or the effective date of the Permitted
Transaction, as the case may be) to the date the Reconciliation Amount is paid,
which payment date shall be the fifth (5th) Business Day following the later of
(i) the receipt by the Reinsurer of calculation of the Final Settlement Amount
and Reconciliation Amount, and (ii) the resolution of any dispute in respect of
the

 

11

--------------------------------------------------------------------------------


 

calculation of the Final Settlement Amount and/or the Reconciliation Amount (the
“Final Settlement Date”).

 

ARTICLE IV

 

COOPERATION BETWEEN THE CEDING COMPANY AND
THE REINSURER FOLLOWING THE COINSURANCE EFFECTIVE DATE

 

Section 4.1.  Ceding Company Service Period.  During the Ceding Company Service
Period, the Ceding Company shall provide, or cause to be provided, Interim
Services, Conversion Services and Ongoing Services in accordance with the
Services Agreement. On and after the Transition Date, the Reinsurer shall
provide, or cause to be provided, Required Services under the terms and
conditions of the Services Agreement.

 

Section 4.2.  Premium Payments, Negotiation of Checks.  (i) On and after the
Coinsurance Effective Date, all premium payments, conversion charges and other
consideration under the Policies received by the Ceding Company shall be the
sole property of the Reinsurer, and (ii) any premium payment, conversion charge
and other consideration received by the Ceding Company, to the extent such
premium payment, conversion charge and other consideration covers periods on or
after the Coinsurance Effective Date, shall be remitted in accordance with the
Services Agreement.

 

Section 4.3.  Reserves.  The Reinsurer agrees that, on and after the Coinsurance
Effective Date, it will establish and maintain all statutory reserves and
liabilities as may be required under the terms of the Policies, SAP and
Applicable Law.

 

Section 4.4.  Reserve Credits.  If, as of the end of any calendar quarter
following the Coinsurance Effective Date, the Ceding Company becomes unable to
take full reserve credit with respect to all the reinsurance provided under this
Agreement by the Reinsurer of the Policies for whatever reason, the Reinsurer
will implement, prior to the date on which the Ceding Company is required by
Applicable Law to file its quarterly statutory financial statement as of and for
the period ended on such calendar quarter end-date with its domiciliary
insurance regulatory authority, alternative arrangements in accordance with
Applicable Law in order to ensure that the Ceding Company is permitted to take
such reserve credit on the Ceding Company’s statutory financial statements.

 

Section 4.5.  Premium Taxes.  The Ceding Company shall be liable for all Premium
Taxes on premiums received in connection with the Policies prior to the
Coinsurance Effective Date and shall remain liable for payment of Premium Taxes
on premiums received under the Policies. The Reinsurer shall pay to the Ceding
Company a provision for Premium Taxes incurred in connection with premiums
received under the Policies on or after the Coinsurance Effective Date.  The
provision for Premium Taxes to be paid by the Reinsurer pursuant to the
immediately preceding sentence shall be two and one-half percent (2.5%) of
premiums collected as ceded under this Agreement (as such percentage may be
changed annually on a prospective basis by the mutual agreement of the parties
to reflect actual experience, which agreement by each party shall not be
unreasonably withheld, delayed or conditioned), as

 

12

--------------------------------------------------------------------------------


 

calculated on a quarterly basis, and shall be paid by the Reinsurer to the
Ceding Company as part of the monthly and annual settlements that occur under
this Agreement.

 

Section 4.6.  Payments Relating to Commissions.  The Reinsurer shall pay to the
Ceding Company those payments set forth on Schedule 4.6, which shall be
reflected in the monthly settlement report prepared and delivered pursuant to
Section 4.9.

 

Section 4.7.  Guaranty Fund Assessments.

 

(a)           Ceding Company-Paid Assessments. In the event the Ceding Company
is required to pay an assessment in respect of the Policies to any insurance
guaranty, insolvency or other similar fund maintained by any jurisdiction and
such assessment is based on premiums collected or policies in full force in any
period on or after the Coinsurance Effective Date, the portion, if any, of such
assessment that relates to such Policies shall be reimbursed by the Reinsurer to
the extent that no Premium Tax offsets are available for use by the Ceding
Company.  Such reimbursement shall be included in the monthly and annual
settlements that occur under this Agreement.

 

(b)           Reinsurer-Paid Assessments. In the event the Reinsurer is required
to pay an assessment in respect of the Policies to any insurance guaranty,
insolvency or other similar fund maintained by any jurisdiction and such
assessment is based on premiums collected or policies in force in any period
prior to the Coinsurance Effective Date, the portion, if any, of such assessment
that relates to such Policies shall be reimbursed by the Ceding Company to the
extent that no Premium Tax offsets are available for use by the Reinsurer.

 

Section 4.8.  Reports.  The parties hereto acknowledge and agree that the
regularity and reliability of information concerning the Policies is critically
important to each such party. In connection therewith, each of the Ceding
Company and the Reinsurer agrees to, and agrees to cause their respective
designees to, comply with its respective reporting obligations as set forth in
this Agreement and the Services Agreement within the time periods contemplated
herein and therein.

 

Section 4.9.  Monthly Settlement.

 

(a)           The Ceding Company shall provide the Reinsurer with a monthly
settlement report, no later than the thirtieth (30th) day following the end of
each calendar month, with delivery thereof commencing in the month following the
month in which the Coinsurance Effective Date occurs (including in such first
report the period since the Coinsurance Effective Date). Such monthly settlement
report shall be in the form specified in Schedule 4.9 attached hereto.

 

(b)           In the event that such monthly settlement report reflects a net
amount owed by the Ceding Company to Reinsurer pursuant to the terms of this
Agreement, then the Ceding Company shall also make a wire payment in immediately
available funds of such net amount to the account(s) designated therefor in
writing by the Reinsurer no later than the tenth (10th) Business Day following
Reinsurer’s receipt of such monthly settlement report, except to the extent that
the Reinsurer notifies the Ceding Company in writing prior to the expiration of
such ten (10) Business Day period of its good faith belief that the report is
inaccurate, in which

 

13

--------------------------------------------------------------------------------


 

case the parties shall cooperate with each other to resolve the disagreement. In
the event that a monthly settlement report reflects a net amount owed by
Reinsurer to the Ceding Company pursuant to the terms of this Agreement,
Reinsurer shall make a wire payment in immediately available funds of such net
amount to the Ceding Company no later than the tenth (10th) Business Day
following Reinsurer’s receipt of such monthly settlement report, except to the
extent that the Reinsurer notifies the Ceding Company prior to the expiration of
such ten (10) Business Day period of its good faith belief that the report is
inaccurate, in which case the parties shall cooperate with each other to resolve
the disagreement.  In the event of any such dispute, the party owing any amount
pursuant to such monthly settlement report shall pay such amount in full no
later than the fifth (5th) Business Day following settlement of such dispute.
Any delinquent amounts payable under this clause (b) shall accrue interest from
the date such payment was originally due until the date such payment is made,
such interest to accrue at an annual rate equal to the Three-Month London
Interbank Offering Rate (LIBOR) as published in the Money Rate Section (or any
successor section) of The Wall Street Journal, Eastern Edition (or any successor
publication) as determined on the date such payment was originally due.

 

(c)           Pursuant to the terms of the Services Agreement, from and after
the Transition Date, the Reinsurer shall be responsible for, among other things,
the direct payment to Policyholders or their beneficiaries, as applicable, of
all death, annuity and other contractual benefits constituting Insurance
Liabilities under the Policies.  Any such payment by the Reinsurer shall
satisfy, on a dollar-for-dollar basis, the Reinsurer’s obligations to the Ceding
Company in respect thereof under this Agreement.

 

Section 4.10.  Audit.  Each party shall have the right to audit on an annual
basis, at its sole expense, at the office of the other during regular business
hours and upon reasonable prior written notice, all records and procedures
relating to the Policies.

 

ARTICLE V

 

UNDERTAKINGS OF CEDING COMPANY FOLLOWING

THE COINSURANCE EFFECTIVE DATE

 

Section 5.1.  Cooperation.  The Ceding Company agrees to provide all reasonable
assistance to the Reinsurer and its designees in the transfer to the Reinsurer
of the obligation to provide Required Services pursuant to the Services
Agreement in connection with the Policies, including responding to questions
from the Reinsurer and its designees in the conversion of computer records and
files to the systems of the Reinsurer. The Ceding Company will do all things
reasonable and necessary to permit the Reinsurer and its designees to exercise
and assert all rights of the Ceding Company as contemplated herein and will
fully cooperate with the Reinsurer and its designees in such exercise and
assertion.

 

ARTICLE VI

 

INDEMNIFICATION

 

Section 6.1.  Indemnification by the Ceding Company.  From and after the Closing
Date, the Ceding Company shall indemnify and defend the Reinsurer, its Approved

 

14

--------------------------------------------------------------------------------


 

Designees and its Affiliates, and their respective officers, employees,
directors, controlling persons, Affiliates, agents, representatives and assigns
(the “Reinsurer Indemnified Parties”) against, and hold each of them harmless
from all Losses sustained or incurred by, or asserted against, the Reinsurer
Indemnified Parties which arise out of:

 

(a)           any Excluded Liabilities;

 

(b)           any breach or nonfulfillment by the Ceding Company of, or any
failure by the Ceding Company to perform, any of the covenants, terms or
conditions of, or any of its duties or obligations under, this Agreement;

 

(c)           any action or inaction of the Ceding Company or its designees
under or with respect to any of the Policies (other than in connection with a
breach by the Ceding Company of Section 5.17 of the Master Agreement) that is
not indemnifiable by the Reinsurer pursuant to Section 6.2;

 

(d)           or relate to or are in connection with the Wilton Re Agreements;

 

(e)           the amount of the Cost of Capital for any Interest Maintenance
Reserve that the Reinsurer becomes obligated to establish under SAP as a
liability as of the Coinsurance Effective Date or as of the Closing Date on its
statutory financial statements solely as a result of the reinsurance by the
Reinsurer of the Insurance Liabilities contemplated by this Agreement, the
amount of such Interest Maintenance Reserve (if any) being determined by
reference to the schedule to be provided by the Ceding Company to the Reinsurer
as promptly as practicable following the determination thereof; and

 

(f)            any enforcement of this indemnity.

 

Section 6.2.  Indemnification by the Reinsurer.  From and after the Closing
Date, the Reinsurer shall indemnify and defend the Ceding Company and its
Affiliates, its Approved Designees, and their respective officers, employees,
designees, directors, controlling persons, Affiliates, agents, representatives
and assigns (the “Ceding Company Indemnified Parties”) against, and hold each of
them harmless from, all Losses sustained or incurred by, or asserted against,
the Ceding Company Indemnified Parties which arise out of:

 

(a)           any Insurance Liabilities;

 

(b)           any breach or nonfulfillment by the Reinsurer of, or any failure
by the Reinsurer to perform, any of the covenants, terms or conditions of or any
of its duties or obligations under this Agreement;

 

(c)           any action or inaction of the Reinsurer or its designees under or
with respect to any of the Policies;

 

(d)           any Extra Contractual Liabilities and any related attorneys’ fees
and expenses that are based upon, relate to or arise solely out of any act,
error or omission of (i) the Reinsurer or any of its officers, directors,
designees, agents or employees, whether intentional or otherwise, which occurred
after the Closing Date (including in connection with the Reinsurer’s

 

15

--------------------------------------------------------------------------------


 

or its designees’ (x) exercise of contractual rights and privileges of the
Ceding Company under the Policies pursuant to the Transaction Agreements,
including pursuant to Section 2.1(a) of this Agreement, and (y) performance of
Required Services under the Services Agreement after the Transition Date),
except to the extent such act, error or omission was made at the written or
express direction or request of the Ceding Company or its designees, and
(ii) the Ceding Company or any of its officers, directors, designees, agents or
employees that occurred (or, in the case of an omission, failed to occur) on or
after the Closing Date and was made at the written or express direction or
request of the Reinsurer or its designees (“Reinsurer Caused Extra Contractual
Liabilities”);

 

(e)           Extra Contractual Liabilities and any related attorneys’ fees and
expenses that are based upon, relate to or arise solely out of any act, error or
omission of the Ceding Company or any of its officers, directors, designees,
agents or employees, whether intentional or otherwise, with respect to the
Policies (other than those acts, errors or omissions covered by Section
6.2(d)(ii)), in respect of which relief is first sought by the aggrieved Person
from the Ceding Company, the Reinsurer or any of their respective Affiliates or
designees after April 24, 2014 (“Reinsurer Covered Extra Contractual
Liabilities”); and

 

(f)            any enforcement of this indemnity.

 

Notwithstanding anything to the contrary herein, in no event shall the Reinsurer
be obligated to indemnify the Ceding Company Indemnified Parties for Losses
arising in respect of any Reinsurer Covered Extra Contractual Liabilities
pursuant to Section 6.2(e) that exceed, individually or in the aggregate, the
ECL Cap.

 

In addition, the Ceding Company agrees, and agrees to cause each other Ceding
Company Indemnified Party, to use commercially reasonable efforts to seek
recoveries under all applicable insurance or reinsurance policies or other
indemnity, contribution or similar agreements in respect of any Losses arising
in respect of Reinsurer Covered Extra Contractual Liabilities. In the event that
any Ceding Company Indemnified Party is able to make any actual recovery under
any such insurance or other agreement, the Reinsurer shall not have any
liability to the Ceding Company hereunder for such amount and, in the event that
the Reinsurer has already made an indemnification payment to the Ceding Company
Indemnified Parties for such amount, the Ceding Company shall reimburse
Reinsurer for such payments to the extent any Ceding Company Indemnified Parties
received reimbursement under such insurance or other agreement. Payments made by
the Reinsurer but later reimbursed by any Ceding Company Indemnified Party
pursuant to the immediately preceding sentence shall not be applied against the
ECL Cap.

 

Section 6.3.  Indemnification and Arbitration Procedures.  The arbitration
procedures under Article VIII of this Agreement shall apply to indemnity claims
and disputes arising under this Agreement, and are incorporated herein by
reference.  The rights and obligations of the parties respecting indemnification
under this Agreement shall be subject to the limitations described in
Article VIII of this Agreement.

 

Section 6.4.  Cooperation.  Each party agrees that it will cooperate fully with
the other party in the satisfactory settlement of any and all claims, insofar as
possible.

 

16

--------------------------------------------------------------------------------


 

Section 6.5.  Payment in Full for Losses.  To the extent a Reinsurer Indemnified
Party or a Ceding Company Indemnified Party receives indemnification in full for
a Loss under any Transaction Agreement, such party shall not be entitled to
further indemnification under the same or any other Transaction Agreement.

 

ARTICLE VII

 

INSOLVENCY

 

Section 7.1.  Payment of Benefits under an Insolvency.  The obligations of the
Reinsurer under this Agreement shall be without diminution or in any way
affected or diminished because of the insolvency of the Ceding Company. In the
event of the insolvency of the Ceding Company and the appointment of a
conservator, liquidator, receiver or statutory successor of the Ceding Company
while coinsurance is in effect as to any Policy, all coinsurance made, ceded,
renewed or otherwise becoming effective under this Agreement shall be payable
directly to such conservator, liquidator, receiver or statutory successor
immediately upon demand, with reasonable provision for verification, on the
basis of claims allowed against the Ceding Company by any court of competent
jurisdiction or by any conservator, liquidator, receiver or statutory successor
of the Ceding Company having authority to allow such claims, without diminution
because of such insolvency or because such conservator, liquidator, receiver or
statutory successor has failed to pay all or a portion of any claims, except
where (x) this Agreement specifies another payee of such reinsurance in the
event of the insolvency of the Ceding Company or (y) the Reinsurer, with the
consent of the direct insured or insureds, has assumed such policy obligations
of the Ceding Company as direct obligations of the Reinsurer to the payees under
such Policies and in substitution for the obligations of the Ceding Company to
such payees.

 

Section 7.2.  Required Notice of and Defense against Claims.  In the event of
the insolvency of the Ceding Company while coinsurance as to any Policy is in
effect under this Agreement, the conservator, liquidator, receiver or statutory
successor of the Ceding Company shall give the Reinsurer written notice of the
pendency of a claim against the Ceding Company on a Policy within a reasonable
time after such claim is filed in the insolvency proceeding. During the pendency
of any such claim, the Reinsurer may, at its own expense, investigate such claim
and interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses which the Reinsurer may deem available to
the Ceding Company or its conservator, liquidator, receiver or statutory
successor.  The expense thus incurred by the Reinsurer shall be payable, subject
to court approval, out of the estate of the Ceding Company as a part of the
expense of conservation or liquidation to the extent of a proportionate share of
the benefit which may accrue to the Ceding Company in conservation or
liquidation solely as a result of the defense undertaken by the Reinsurer. Where
two or more reinsurers are involved in the same claim and a majority in interest
elects to interpose the defense to such claim, the expense shall be apportioned
in accordance with the terms of this Agreement as though such expense had been
incurred by the insolvent Ceding Company.

 

17

--------------------------------------------------------------------------------

 

ARTICLE VIII

 

ARBITRATION

 

Section 8.1.  Agreement to Arbitrate.  It is the intention of the parties that
customs and usages of the business of life insurance or reinsurance and
annuities shall be given full effect in the interpretation of this Agreement. 
All disputes between the Reinsurer and the Ceding Company arising out of this
Agreement (other than disputes arising with respect to the formation and
validity of this Agreement) on which an amicable understanding cannot be reached
shall be decided exclusively by arbitration between the parties at a location to
be mutually agreed upon between the parties or as designated by the arbitrators
if agreement as to a location cannot be reached by the parties. Notwithstanding
any other provision of this Article VIII, if either the Reinsurer or the Ceding
Company seeks, consents to, or acquiesces in the appointment of or otherwise
becomes subject to any trustee, receiver, liquidator, statutory successor or
conservator (including any state insurance regulatory agency or authority acting
in such a capacity), the other party shall not be obligated to resolve any
claim, dispute or cause of action under this Agreement by arbitration except as
may be required by Applicable Law.  Notwithstanding any other provision of this
Article VIII, nothing contained in this Agreement shall require arbitration of
any issue for which equitable or injunctive relief, including specific
performance, is the sole remedy sought.

 

Section 8.2.  Method.  The parties intend this Article VIII to be enforceable in
accordance with the Federal Arbitration Act (9 U.S.C. Section 1, et seq.),
including any amendments to that Act which are subsequently adopted,
notwithstanding any other choice of law provision set forth in this Agreement. 
In the event that either party refuses to submit to arbitration as required
herein, the other party may request a United States Federal District Court to
compel arbitration in accordance with the Federal Arbitration Act. Both parties
consent to the jurisdiction of such court to enforce this article and to confirm
and enforce the performance of any award of the arbitrators.  Arbitration shall
be conducted before a three-person arbitration panel appointed as follows: to
initiate arbitration, either party shall notify the other in writing in the
manner set forth in this Agreement for sending notices to the parties of its
desire to arbitrate, stating the nature of the dispute and the remedy sought,
and designating an arbitrator. The party to which the notice is sent shall
respond in writing no later than the thirtieth (30th) day following its receipt
of such notice. If the second party fails to respond within the time period set
forth in this Section 8.2, or fails to designate its arbitrator in its response,
the party initiating arbitration shall appoint a second arbitrator. The two
arbitrators shall select an umpire no later than the thirtieth (30th) day
following the designation of the second arbitrator. If they are unable to agree
upon the selection of the umpire on or prior to the thirtieth (30th) day
following the appointment of the second arbitrator, the parties shall appoint
the umpire pursuant to the ARIAS-US Umpire Selection Procedure.  The arbitrators
and umpire shall be either present or former executive officers of life
insurance or reinsurance companies, be certified to act as arbitrators or
umpires by ARIAS-US, shall not be under the control of either party and shall
have no financial interest in the outcome of the arbitration and shall have no
conflict of interest with any party hereto (or its Affiliates) or the subject
matter of the arbitration.

 

Section 8.3.  Power of Arbitrators.  The arbitrators shall have the power to
determine all procedural rules for the conduct of the arbitration, including the
production and

 

18

--------------------------------------------------------------------------------


 

inspection of documents, the examination of witnesses and any other matter
relating to the conduct of the arbitration. The arbitrators and the umpire shall
interpret this Agreement as an honorable engagement and not merely as a legal
obligation between the parties. They shall reach their decision from the
standpoint of equity and the customs and practices of the life insurance or
reinsurance industry with a view to effecting the general purposes of this
Agreement and may abstain from following the strict rules of law; provided,
however, that (i) the arbitrators shall have no authority to award equitable
relief or punitive damages against or in favor of either party (except to
reimburse a party for extra-contractual or punitive damages that either the
Ceding Company or the Reinsurer has paid or is legally obligated to pay to third
parties), and (ii) nothing contained in this Article VIII is intended to limit
the dispute resolution mechanics for (x) calculations made pursuant to
Section 3.1 or Exhibit C (which disputes shall be resolved pursuant to the
procedures set forth in Section 3.1 or Exhibit C, as applicable), or
(y) Section 9.13.

 

Section 8.4.  Arbitration Fees and Expenses; Decision.  Unless the arbitration
panel orders otherwise, each party shall pay: (1) the fees and expenses of its
own arbitrator; and (2) an equal share of the fees and expenses of the umpire
and the other expenses of the arbitration. Each party shall pay its own legal
fees in connection with the arbitration, unless the arbitrators award legal fees
and expenses of the prevailing party as part of any award. Except as otherwise
specifically provided herein, the arbitration shall be conducted in accordance
with the procedures of the American Arbitration Association.  The decision of
the arbitrators shall be made in writing and final and binding upon both of the
parties. Judgment may be entered upon the final decision of the arbitrators in
any court having jurisdiction.  The arbitration will be conducted on a
confidential basis, except to the extent otherwise required by Applicable Law,
and no matters discussed or disclosed by any party at the arbitration, or any
decision or award of the arbitrators, will be admitted into evidence or
otherwise disclosed or used before any court or other legal, regulatory or
administrative body, authority or forum for any purpose except as and to the
extent necessary for entry of final judgment on the award of the arbitrators in
any court having jurisdiction.

 

ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.1.  Notices.  Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (i) received by the receiving party if mailed by United
States registered or certified mail, return receipt requested, (ii) received by
the receiving party if mailed by United States overnight express mail,
(iii) sent by facsimile or telecopy machine, followed by confirmation mailed by
United States first-class mail or overnight express mail or (iv) delivered in
person to the parties at the addresses set forth in the Master Agreement.

 

Section 9.2.  Confidentiality.  Each of the parties shall maintain the
confidentiality of all information related to the Policies and all other
information denominated as confidential by the other party provided to it in
connection with this Agreement to the extent required by and subject to all of
the terms and provisions of Section 11.7 of the Master Agreement.

 

19

--------------------------------------------------------------------------------


 

Section 9.3.  Misunderstandings and Oversights.  If any failure to pay amounts
due or to perform any other act required of either party under this Agreement is
shown to be unintentional and caused by misunderstanding, oversight or clerical
error, then this Agreement shall not be deemed in breach thereby, provided, that
such failure is promptly corrected by the party that caused such failure, which
correction restores the other party to the position it would have occupied
(including provision for the time value of money) had the misunderstanding,
oversight or clerical error not occurred.

 

Section 9.4.  Reinstatements.  If a Policy that was reduced, terminated, or
lapsed is reinstated in a Permitted Transaction, the reinsurance for such Policy
under this Agreement will be reinstated automatically to the amount that would
have been in force if the Policy had not been reduced, terminated or lapsed.

 

Section 9.5.  Entire Agreement.  This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter of this
Agreement, and this Agreement, the Master Agreement, the Joinder Agreement and
the Services Agreement, including the Schedules and Exhibits attached hereto and
thereto, constitute the sole and entire agreement between the parties hereto
with respect to the subject matter hereof, and supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof,
which are merged with and into this Agreement.

 

Section 9.6.  Waivers and Amendments.  Any term or condition of this Agreement
may be waived at any time by the party that is entitled to the benefit thereof.
Such waiver must be in writing and must be executed by an executive officer of
such party.  A waiver on one occasion will not be deemed to be a waiver of the
same or any other term or condition on a future occasion. This Agreement may be
modified or amended only by a writing duly executed by an executive officer of
the Ceding Company and the Reinsurer, respectively.

 

Section 9.7. No Third Party Beneficiaries.  The terms and provisions of this
Agreement constitute an indemnity reinsurance agreement solely between the
Ceding Company and the Reinsurer, and other than Ceding Company Indemnified
Parties and Reinsurer Indemnified Parties, the terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto, the Ceding
Company and the Reinsurer and their permitted successors and assigns, and it is
not the intention of the parties to confer any rights as a third-party
beneficiary to this Agreement upon any other person.

 

Section 9.8.  Binding Effect; No Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns and legal representatives, whether by merger, consolidation or
otherwise. This Agreement shall not be assigned by any of the parties hereto
without the prior written approval of the other party; provided, that nothing in
this Section 9.8 shall be interpreted to prevent the retrocession by the
Reinsurer of all or any portion of the Insurance Liabilities or Retroceded
Liabilities, but only after the delivery by the Reinsurer of prior written
notice thereof to the Ceding Company.

 

Section 9.9.  Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of domicile of the Ceding Company,
without regard to its conflicts of law doctrine.

 

20

--------------------------------------------------------------------------------


 

Section 9.10.  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

Section 9.11.  Severability.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law or if
determined by a court of competent jurisdiction to be unenforceable, and if the
rights or obligations of the Ceding Company or the Reinsurer under this
Agreement will not be materially and adversely affected thereby, such provision
shall be fully severable, and this Agreement will be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement, and the remaining provisions of this Agreement shall remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

 

Section 9.12.  Exhibits and Schedules.  Exhibits and Schedules attached hereto
are hereby made a part of this Agreement.

 

Section 9.13.  Election Statement.  The parties hereby jointly make the election
to determine specified policy acquisition expenses without regard to the general
deductions limitation described in Internal Revenue Regulation 1.848-2(g)(8)
(the “Regulation”) under Section 848 of the Code. This Section 9.13 shall
constitute the Election Statement specified in the Regulation and this Election
Statement shall be construed in accordance with all of the requirements of such
Regulation regarding such election, including, without limitation, the election
statement and Tax return reporting requirements of Regulation Sections
1.848-2(g)(8)(ii) and 1.848-2(g)(8)(iii).  Pursuant to this Election Statement,
the parties agree as follows:

 

(a)           to exchange information each and every year for which this
Agreement is in effect pertaining to the amount of “net consideration” under
this Agreement as that term is used in the Regulation. In order to effect this
information exchange, the parties agree that:

 

(i)            the Ceding Company shall submit its calculation of the “net
consideration” for purposes of that Regulation to the Reinsurer not later than
May 1st for each and every taxable year for which this Agreement is in effect;

 

(ii)           the Reinsurer may challenge such calculation within ten
(10) Business Days of its receipt of the Ceding Company’s calculation;

 

(iii)          should the Reinsurer challenge the Ceding Company’s calculation
of the “net consideration” and the parties be unable to agree as to the
appropriate methodology to determine the “net consideration” for purposes of the
Regulation, the parties shall refer such dispute to an outside tax consultant
unrelated to either of the parties, in lieu of the arbitration provisions of
this Agreement, and if the parties cannot agree on a tax consultant, the tax
consultant shall be Deloitte & Touche LLP, and the parties agree to be bound by
the decision of such tax consultant;

 

21

--------------------------------------------------------------------------------


 

(b)           that the party with net positive consideration with respect to
this Agreement for each taxable year will capitalize specified policy
acquisition expenses with respect to this Agreement without regard to the
general deductions limitation of Section 848(c)(1) of the Code; and

 

(c)           that the first taxable year for which this Election Statement
shall be effective is taxable year 2009.

 

Section 9.14.  Additional Tax Provisions.  The parties each agree to attach a
schedule to their federal income Tax returns that identifies this Agreement as a
reinsurance agreement for which the Election Statement in Section 9.13 has been
made. This schedule shall be attached to each of the parties’ federal income Tax
returns filed for the first taxable year of each party ending after the Election
Statement becomes effective.

 

Section 9.15.  Set Off.  Any debts or credits between the Ceding Company and the
Reinsurer under this Agreement only are deemed mutual debts and credits, as the
case may be, and the Ceding Company and the Reinsurer shall have, and may
exercise at any time and from time to time, the right to net or offset any such
debts or credits under this Agreement only and only the balance shall be allowed
or paid hereunder. This right of netting and offset shall not be affected or
diminished because of insolvency of either party to this Agreement.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective this 24th day of April, 2009.

 

 

 

PENNSYLVANIA LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Gary W. Bryant

 

Name:

Gary W. Bryant

 

Title:

President & CEO

 

 

 

 

 

COMMONWEALTH ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Michael Reardon

 

Name:

Michael Reardon

 

Title:

President

 

 

Indemnity Reinsurance Agreement Signature Page

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

SETTLEMENT AMOUNT

 

Statutory Reserves and Liabilities(1)

 

$

223,743,160

 

 

 

 

 

- Due and deferred premiums(2)

 

$

3,307,093

 

 

 

 

 

- Policy loans outstanding(2) (net of accrued and unearned interest)

 

$

4,641,447

 

 

 

 

 

- Closing Date Ceding Commission(3)

 

$

28,356,565

 

 

 

 

 

+ Portion of Closing Fee(4)

 

$

821,118

 

 

 

 

 

= Settlement Amount(5)

 

$

188,259,173

 

 

 

 

 

+ Accrued Interest(6)

 

$

604,928

 

 

 

 

 

= Total Payment

 

$

188,864,100

 

 

--------------------------------------------------------------------------------

(1)   Will equal amount on Exhibit A.

 

(2)   On the Policies as of the Coinsurance Effective Date.

 

(3)   Will equal amount determined pursuant to Section 2.2 in the Master
Agreement.

 

(4)   Will equal amount set forth in respect thereof on Schedule H to the
Amendment.

 

(5)   Interest Maintenance Reserve impact relating to the Transferred Assets
transferred on the Closing Date and the Final Settlement Date shall be the
amount of zero dollars ($0.00) .

 

(6)   Determined pursuant to Section 2.1 in the Master Agreement.

 

3.1-1

--------------------------------------------------------------------------------


 

Schedule 4.6

 

PAYMENTS RELATING TO COMMISSIONS

 

4.6-1

--------------------------------------------------------------------------------

 

PENNSYLVANIA LIFE COMMISSIONS

 

Expressed as percentage of premium.

 

 

 

 

 

 

 

Policy Year

 

LOB

 

Plan

 

IA

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

12+

 

Annuity

 

FPAR

 

All

 

6.0

%

4.0

%

4.0

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

FPDA5

 

All

 

6.0

%

4.0

%

4.0

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

FPDA6

 

All

 

6.0

%

4.0

%

4.0

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0,0

%

0.0

%

 

 

FPDA7

 

All

 

6.0

%

4.0

%

4.0

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

FPDA8

 

All

 

6.0

%

4.0

%

4.0

%

4.0

%

4.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

SPDA5

 

60+

 

7.5

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

SPDA6

 

60+

 

7.5

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Senior Life

 

2GGRD

 

0-79

 

100.0

%

20.0

%

17.0

%

17.0

%

17.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

80+

 

90.0

%

20.0

%

17.0

%

17.0

%

17.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

2GPOM

 

0-79

 

100.0

%

20.0

%

17.0

%

17.0

%

17.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

 

 

80+

 

90.0

%

20.0

%

17.0

%

17.0

%

17.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

3.0

%

3.0

%

 

 

ETI80

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU80

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traditional

 

10P01

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

10R01

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

10TRM

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

20PE

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

20PL1

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

20PL2

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

20TRM

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

 

 

 

 

Policy year 21, 41, and 61 have higher rate at 55%

 

 

 

ART

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

DD20

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

DD65

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

DWL

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

DWLR

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

E90

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

E95

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

ETI

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

ETI58

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

ETI80

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

GDBWL

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

JWL

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

--------------------------------------------------------------------------------


 

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

LF110

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

LF117

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

LP65

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

LP90

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

LP95

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

MODWL

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

MWL01

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

PL172

 

All

 

30.0

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

0.0

%

0.0

%

 

 

PLA48

 

0-39

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

40-44*

 

179.0

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

144.0

%

0.0

%

 

 

 

 

45-54

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

55-62*

 

159.0

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

99.0

%

0.0

%

 

 

 

 

63+*

 

149.0

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

99.0

%

0.0

%

 

 

 

 

 

 

* Policy year 21 = 99%

 

 

 

PLC10

 

All

 

84.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

0.0

%

0.0

%

 

 

RI69

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

RPU

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU25

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU30

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU35

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU41

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU45

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU55

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU58

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

RPU80

 

All

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

T65

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

T75

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

TERM

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

WL

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

WL01

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

WL10

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

WL10R

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

WL117

 

All

 

84.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

0.0

%

0.0

%

 

 

WL41

 

All

 

110.0

%

35.0

%

15.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

8.0

%

0.0

%

0.0

%

 

 

WL58

 

All

 

84.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

0.0

%

0.0

%

 

 

WLR

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

WLR01

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

--------------------------------------------------------------------------------


 

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Universal Life

 

AE05*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

AE10*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

AESP*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

AEWL*

 

0-79

 

35.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

80-84

 

30.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

 

 

85+

 

25.0

%

5.0

%

5.0

%

5.0

%

5.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 

 

L400*

 

0-69

 

107.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

 

 

 

70-80

 

100.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

 

 

 

 

81+

 

40.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

 

 

L614A

 

All (Tgt)

 

110.0

%

35.0

%

25.0

%

8.0

%

8.0

%

8.0

%

8.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

 

 

 

 

Excess

 

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

 

L718A

 

All (Tgt)

 

110.0

%

35.0

%

25.0

%

8.0

%

8.0

%

8.0

%

8.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

 

 

 

 

Excess

 

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

 

L718B

 

All (Tgt)

 

110.0

%

35.0

%

25.0

%

8.0

%

8.0

%

8.0

%

8.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

 

 

 

 

Excess

 

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

 

L910A*

 

0-69

 

107.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

 

 

 

70-80

 

100.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

 

 

 

 

81+

 

40.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

3.0

%

 

 

L910B

 

All (Tgt)

 

107.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

 

 

 

Excess

 

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

4.0

%

3.0

%

3.0

%

 

--------------------------------------------------------------------------------

* Apply to both target and excess premium.

 

--------------------------------------------------------------------------------


 

Schedule 4.9

 

MONTHLY SETTLEMENT REPORTS

 

4.9-1

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statemen

For the Month Ending

Jan-09

 

Pre - Transition Date

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

(SR) Senior

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

  Net Total Premium (C+F-I)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

  Net Total Policy Benfits (O+T-Y

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

  (AD+AE+AF)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Policy Servicing Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of days in month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

# Policies Inforce Begining of Month

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Policy Servicing Fee per Sched 2.3 of ASA (41*Days in Month/365)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Plus Change in Reinsurance Recoverables Not Admitted**

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AK

 

Net Due to (from) Commonwealth (J - Z - AC +AG-AH-AI+AJ

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



*

 

For purposes of this calculation, the Inuring Reinsurance shall mean
“Reinsurance Coverage” (as defined in the coinsurance agreement)

**

 

Reinsurance recoverables (including reinsurance allowances) due greater than 90
days are not admitted; for purposes of calculation, months change due to new not
admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Commonwealth Annuity and Life Insurance Company (Reinsurer)

Sch 4.9 - Monthly Reinsurance Settlement Statement

For the Month Ending:

Jan-09

 

Post - Transition Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMB LOB

 

(TRAD) Whole

 

(TRAD) Term

 

Universal

 

(SR) Senior

 

 

 

(AE & AEII)

 

(Grp) Group

 

 

 

 

 

 

 

TOTALS

 

Life

 

Life

 

Life/ISWL

 

Life

 

(GR) GRL Life

 

Asset Enhancer

 

Life

 

(ANN) Annuity

 

 

 

 

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

Total

 

 

 

Collected Premiums

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

B

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

C

 

Total Collected Premium (with waiver) (A+B)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

FY Premium Collected:

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

E

 

RNL Premium Collected

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

F

 

Total Collected Assumed Reinsurance Premium (D+E)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Premium

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

FY Premium Collected:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

H

 

RNL Premium Collected

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

 

Total Inuring Reinsurance Premium (G+H)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J

 

  Net Total Premium (C+F-I)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

L

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

M

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

N

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

O

 

Total Policy Benefits Paid (K + L+M+N)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Assumed Reinsurance Policy Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Q

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

R

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

S

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

T

 

Total Assumed Reinsurance Policy Benefits Paid (P+Q+R+S)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Inuring Reinsurance Policy Benefits *

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

Death Claims (including any interest)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

V

 

Surrenders Paid

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

W

 

Waiver of Premium Benefits

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

X

 

Claim Exp: Investigation Fees / Medical Record Fees

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

Total Inuring Reinsurance Policy Benefits Paid, Payable or Provided (U+V+W+X)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z

 

  Net Total Policy Benfits (O+T-Y)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Payments Relating to Commission (per schedule 4.6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AA

 

FY Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

RNL Commissions

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

Total Payments Relating to Commission (AA+AB)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Inuring Reinsurance Allowance Payments*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AD

 

FY Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

Single Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

RNL Reins Allowance—Comm & Exp Allowances

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

Renewal Reins Allowance—Comm & Exp Allowances Paid, Payable or Provided
  (AD+AE+AF)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less Premium Tax

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AH

 

Premium Taxes ( 2.5% Direct Collected Prem)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plus Uncollectible Reinsurance Recoverables (Assumed or Inuring)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AI

 

Plus Change in Reinsurance Recoverables Not Admitted** (pos is incr NotAdmit)

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AJ

 

Net Due to (from) Universal American (AC+AH-AI) (positive to UA)

 

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

—

calc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



*

 

For purposes of this calculation, the Inuring Reinsurance shall mean
"Reinsurance Coverage" (as defined in the coinsurance agreement)

**

 

Reinsurance recoverables (including reinsurance allowances) due greater than 90
days are not admitted; for purposes of calculation, months change due to new not
admitted or receipt of payment previously not admitted

 

--------------------------------------------------------------------------------

 

Post - Transition Date

 

 

 

 

 

COMB

 

 

 

 

 

 

 

(TRAD)

 

 

 

 

 

 

 

 

 

LOB

 

(TRAD)

 

 

 

(TRAD)

 

Universal

 

 

 

(SR)

 

 

 

 

 

TOTALS

 

Whole Life

 

 

 

Term Life

 

Life/ISWL

 

 

 

Senior Life

 

 

 

 

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AD

 

FY Rein Allow -%Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AE

 

FY Rein Allow -%Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AF

 

FY Rein Allow -% Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AG

 

FY Rein Allow -%Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AH

 

FY Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AI

 

FY Rein Allow -%Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AJ

 

FY Rein Allow -%Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AM

 

SGL Rein Allow - App'Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AP

 

SGL Rein Allow -%Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AQ

 

SGL Rein Allow -%Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AS

 

SGL Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AT

 

SGL Rein Allow -%Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

—

 

—

 

 

 

—

 

—

 

 

 

—

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

(AE &

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AEII)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(GR) GRL

 

Asset

 

 

 

(Grp)

 

(ANN)

 

 

 

 

 

 

 

 

 

Life

 

Enhancer

 

 

 

Group Life

 

Annuity

 

50%

 

 

 

 

 

REALIC

 

Total

 

Total

 

REALIC

 

Total

 

Total

 

REALIC

 

 

 

Less Inuring Reinsurance Allowance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

FY Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Y

 

FY Ren Allow - App/Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Z

 

FY Rein Allow - Per Pol Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AA

 

FY Rein Allow - Per Rid Isd NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AB

 

FY Rein Allow - Per Tel Interv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AC

 

FY Rein Allow - Per 1K issued

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AD

 

FY Rein Allow -%Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AE

 

FY Rein Allow -%Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AF

 

FY Rein Allow -% Prm Prem Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AG

 

FY Rein Allow -%Prm Netwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AH

 

FY Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AI

 

FY Rein Allow -%Prm Care Advi

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AJ

 

FY Rein Allow -%Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AK

 

FY Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AL

 

SGL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AM

 

SGL Rein Allow - App'Pol Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AN

 

SGL Rein Allow - Per Pol Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AO

 

SGL Rein Allow - Per Rid Issd

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AP

 

SGL Rein Allow -%Prm NB

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AQ

 

SGL Rein Allow -%Prm MKTG

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AR

 

SGL Rein Allow - Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AS

 

SGL Rein Allow -%Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AT

 

SGL Rein Allow -%Clm Pd Adm

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AU

 

SGL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AV

 

RNL Rein Allow - Comm/Exp

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AW

 

RNL Rein Allow - Per 1K Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AX

 

RNL Rein Allow - %Prm Prm Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AY

 

RNL Rein Allow - %Prm Ntwk Fee

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

AZ

 

RNL Rein Allow - %Prm Maint

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BA

 

RNL Rein Allow - %Prm Care Adv

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BB

 

RNL Rein Allow - %Clm Pd Admin

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BC

 

RNL Rein Allow - Per Pol Inf

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BD

 

RNL Rein Allow - DAC Tax

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BE

 

Disabilitiy Income

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BF

 

Comm/Exp Allow Reins Assmd-FY

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BG

 

Comm/Exp Allow Reins Assmd-Sgl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BH

 

Comm/Exp Allow Reins Assmd-Ren

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BI

 

Exp Allow - Acquisition

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BJ

 

Exp Allow - Marketing

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BK

 

Exp Allow - Maintenance

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BL

 

Prem Tax Allow Assmd - 1Yr

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BM

 

Prem Tax Allow Assmd - Rnl

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

BN

 

Total Ceding Commission ( Sum (X : BM) )

 

 

 

—

 

—

 

 

 

—

 

—

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

POLICY FORMS AND PLAN CODES, SUM OF ALL RESERVE ITEMS

 

A-1

--------------------------------------------------------------------------------


 

Pennsylvania Life (as of 12/31/2008)

 

5A

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

Wilton Coverage

 

008

 

008CT0111

XN

 

5,495,353

 

646,654

 

67,508

 

714,161

 

102

 

ISWL

 

 

 

008

 

008CT0112

XN

 

100,000

 

899

 

1,819

 

2,717

 

1

 

ISWL

 

 

 

008

 

008CT01T1

XN

 

478,266

 

31,117

 

3,141

 

34,258

 

6

 

ISWL

 

 

 

008

 

008CT0J11

XN

 

2,245,689

 

34,381

 

1,994

 

36,374

 

52

 

ISWL

 

 

 

008

 

008CT0J12

XN

 

105,000

 

466

 

204

 

669

 

2

 

ISWL

 

 

 

008

 

008CT0JT1

XN

 

476,527

 

5,875

 

97

 

5,972

 

14

 

ISWL

 

 

 

008

 

008CT5111

XN

 

4,581,249

 

2,036,173

 

28,728

 

2,064,901

 

98

 

ISWL

 

 

 

008

 

008CT51T1

XN

 

25,000

 

1,434

 

683

 

2,116

 

1

 

ISWL

 

 

 

008

 

008CT5J11

XN

 

325,000

 

10,793

 

22

 

10,815

 

12

 

ISWL

 

 

 

008

 

008CT5JT1

XN

 

180,254

 

7,632

 

30

 

7,663

 

7

 

ISWL

 

 

 

008

 

008CTL110

XN

 

5,442,251

 

86,390

 

43,512

 

129,902

 

68

 

ISWL

 

 

 

008

 

008CTL111

XN

 

46,814,021

 

1,637,607

 

47,907

 

1,685,514

 

1,172

 

ISWL

 

 

 

008

 

008CTLJ11

XN

 

11,989,587

 

48,603

 

—

 

48,603

 

327

 

ISWL

 

 

 

008

 

008TT1111

XN

 

13,552,160

 

8,902,706

 

—

 

8,902,706

 

250

 

ISWL

 

 

 

008

 

008TT1112

XN

 

33,016

 

21,058

 

—

 

21,058

 

1

 

ISWL

 

 

 

008

 

008TT11T1

XN

 

142,716

 

97,193

 

—

 

97,193

 

4

 

ISWL

 

 

 

008

 

008TT1J11

XN

 

293,398

 

22,177

 

—

 

22,177

 

4

 

ISWL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

92,279,487

 

13,591,156

 

195,644

 

13,786,800

 

2,121

 

 

 

 

 

Adjustments

 

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

 

92,279,487

 

13,591,156

 

195,644

 

13,786,800

 

2,121

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Sta t + Deficiency Reserve

 

Count

 

Type

 

 

 

008

 

LF400

 

250,045,966

 

28,165,093

 

933,805

 

29,098,898

 

5,913

 

UL

 

 

 

008

 

LF400M

 

106,289

 

58,257

 

78

 

58,335

 

3

 

UL

 

 

 

008

 

LF-614

 

12,927,638

 

3,097,545

 

—

 

3,097,545

 

415

 

UL

 

 

 

008

 

LF-614A

 

1,052,183

 

334,595

 

—

 

334,595

 

29

 

UL

 

 

 

008

 

LF-614C

 

225,487

 

44,604

 

—

 

44,604

 

22

 

UL

 

 

 

008

 

LF-614D

 

53,203

 

24,222

 

—

 

24,222

 

5

 

UL

 

 

 

008

 

LF-614DM

 

5,000

 

3,647

 

—

 

3,647

 

1

 

UL

 

 

 

008

 

LF618R

 

10,000

 

4,103

 

—

 

4,103

 

1

 

UL

 

 

 

008

 

LF618R 2600

 

301,570

 

67,342

 

—

 

67,342

 

20

 

UL

 

 

 

008

 

LF-714

 

101,783

 

29,307

 

—

 

29,307

 

2

 

UL

 

 

 

008

 

LF-714A

 

1,495,658

 

263,476

 

—

 

263,476

 

31

 

UL

 

 

 

008

 

LF-714C

 

311,259

 

89,005

 

—

 

89,005

 

19

 

UL

 

 

 

008

 

LF718

 

2,306,056

 

833,389

 

—

 

833,389

 

147

 

UL

 

 

 

008

 

LF718 2600XN

 

12,088,498

 

3,651,374

 

—

 

3,651,374

 

499

 

UL

 

 

 

008

 

LF9101

 

957,591

 

190,517

 

—

 

190,517

 

77

 

UL

 

 

 

008

 

LF9102

 

11,013,371

 

1,057,478

 

—

 

1,057,478

 

231

 

UL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

293,001,552

 

37,913,955

 

933,883

 

38,847,837

 

7,415

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

293,001,552

 

37,913,955

 

933,883

 

38,847,837

 

7,415

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

008

 

0081021 XN

 

675,856

 

219,553

 

15,450

 

235,003

 

158

 

Traditional

 

 

 

008

 

0081040 XN

 

272,660

 

148,767

 

—

 

148,767

 

31

 

Traditional

 

 

 

008

 

008150 30

 

1,809

 

2,410

 

—

 

2,410

 

120

 

Traditional

 

 

 

008

 

008150 70 O3300

 

210

 

466

 

—

 

466

 

3

 

Traditional

 

 

 

008

 

0081500 XN

 

8,829

 

5,094

 

—

 

5,094

 

1

 

Traditional

 

 

 

008

 

008193 XN

 

100,000

 

1,011

 

—

 

1,011

 

8

 

Traditional

 

 

 

008

 

008391 XN

 

80,000

 

834

 

—

 

834

 

7

 

Traditional

 

 

 

008

 

008392 XN

 

10,000

 

116

 

—

 

116

 

1

 

Traditional

 

 

 

008

 

008393 XN

 

500,000

 

4,414

 

—

 

4,414

 

44

 

Traditional

 

 

 

008

 

0084001 XN

 

476,000

 

6,391

 

—

 

6,391

 

25

 

Traditional

 

 

 

008

 

008401H XN

 

278,000

 

205,442

 

—

 

205,442

 

33

 

Traditional

 

 

 

008

 

008402H XN

 

111,669

 

92,205

 

1,141

 

93,346

 

19

 

Traditional

 

 

 

008

 

008403H XN

 

75,155

 

57,091

 

—

 

57,091

 

18

 

Traditional

 

 

 

008

 

008403NCL XN

 

245,000

 

2,153

 

—

 

2,153

 

23

 

Traditional

 

 

 

008

 

008404 XN

 

32,650

 

27,013

 

—

 

27,013

 

8

 

Traditional

 

 

 

008

 

0084081 XN

 

230,682

 

189,084

 

—

 

189,084

 

12

 

Traditional

 

 

 

008

 

008410 XN

 

10,000

 

127

 

—

 

127

 

1

 

Traditional

 

 

 

008

 

008411 XN

 

210,000

 

2,275

 

—

 

2,275

 

17

 

Traditional

 

 

 

008

 

008412H XN

 

36,276

 

78,935

 

—

 

78,935

 

4

 

Traditional

 

 

 

008

 

008413 XN

 

1,020,000

 

8,519

 

—

 

8,519

 

99

 

Traditional

 

 

 

008

 

0084255 XN

 

136,200

 

4,498

 

—

 

4,498

 

29

 

Traditional

 

 

 

008

 

0084256 XN

 

15,000

 

45

 

—

 

45

 

1

 

Traditional

 

 

 

008

 

0084258 XN

 

9,400

 

443

 

—

 

443

 

2

 

Traditional

 

 

 

008

 

0084259 XN

 

13,200

 

629

 

—

 

629

 

1

 

Traditional

 

 

 

008

 

008501 XN

 

409,610

 

271,602

 

—

 

271,602

 

43

 

Traditional

 

 

 

008

 

008501F XN

 

110,378

 

67,829

 

6

 

67,835

 

16

 

Traditional

 

 

 

008

 

008502 XN

 

85,117

 

65,709

 

—

 

65,709

 

6

 

Traditional

 

 

 

008

 

008502F XN

 

63,300

 

54,889

 

—

 

54,889

 

4

 

Traditional

 

 

 

008

 

008504 XN

 

50,000

 

34,566

 

—

 

34,566

 

7

 

Traditional

 

 

 

008

 

008506 XN

 

10,000

 

7,751

 

100

 

7,850

 

1

 

Traditional

 

 

 

008

 

008508 XN

 

50,000

 

36,520

 

—

 

36,520

 

2

 

Traditional

 

 

 

008

 

008512 XN

 

88,785

 

10,552

 

—

 

10,552

 

6

 

Traditional

 

 

 

008

 

008513 XN

 

10,000

 

128

 

—

 

128

 

1

 

Traditional

 

 

 

008

 

008540 XN

 

334,480

 

180,152

 

—

 

180,152

 

34

 

Traditional

 

 

 

008

 

008541 XN

 

25,700

 

14,068

 

—

 

14,068

 

7

 

Traditional

 

 

 

008

 

008543 XN

 

5,250

 

2,801

 

—

 

2,801

 

2

 

Traditional

 

 

 

008

 

00854322 XN

 

5,000

 

101

 

—

 

101

 

1

 

Traditional

 

 

 

008

 

008544 XN

 

2,000

 

795

 

—

 

795

 

1

 

Traditional

 

 

 

008

 

008545 XN

 

114,917

 

58,037

 

—

 

58,037

 

17

 

Traditional

 

 

 

008

 

008546 XN

 

20,100

 

13,330

 

0

 

13,330

 

5

 

Traditional

 

 

 

008

 

008548 XN

 

15,000

 

5,988

 

—

 

5,988

 

2

 

Traditional

 

 

 

008

 

008549 XN

 

540,355

 

312,732

 

—

 

312,732

 

80

 

Traditional

 

 

 

008

 

008552 XN

 

389,054

 

241,386

 

—

 

241,386

 

69

 

Traditional

 

 

 

008

 

008553 XN

 

14,220

 

10,199

 

16

 

10,214

 

2

 

Traditional

 

 

 

008

 

008556 XN

 

55,767

 

44,962

 

549

 

45,511

 

8

 

Traditional

 

 

 

008

 

008558 XN

 

124,549

 

93,244

 

887

 

94,131

 

17

 

Traditional

 

 

 

008

 

008567 XN

 

15,000

 

1,198

 

4,734

 

5,932

 

2

 

Traditional

 

 

 

008

 

008568 XN

 

27,000

 

566

 

—

 

566

 

1

 

Traditional

 

 

 

008

 

008573 XN

 

9,000

 

589

 

—

 

589

 

3

 

Traditional

 

 

 

008

 

008588 XN

 

100

 

71

 

—

 

71

 

1

 

Traditional

 

 

 

008

 

008591 XN

 

1,388,545

 

734,296

 

43

 

734,339

 

145

 

Traditional

 

 

 

008

 

008591F XN

 

525,687

 

269,956

 

140

 

270,096

 

88

 

Traditional

 

 

 

008

 

008592 XN

 

67,800

 

42,519

 

29

 

42,548

 

9

 

Traditional

 

 

 

008

 

008592F XN

 

103,500

 

58,408

 

59

 

58,467

 

15

 

Traditional

 

 

 

008

 

008593 XN

 

316,196

 

127,817

 

—

 

127,817

 

41

 

Traditional

 

 

 

008

 

008594 XN

 

175,588

 

106,526

 

—

 

106,526

 

22

 

Traditional

 

 

 

008

 

008595 XN

 

31,162

 

11,042

 

—

 

11,042

 

4

 

Traditional

 

 

 

008

 

008596 XN

 

38,800

 

14,664

 

—

 

14,664

 

3

 

Traditional

 

 

 

008

 

008597 XN

 

29,820

 

15,352

 

—

 

15,352

 

8

 

Traditional

 

 

 

008

 

008600 XN

 

188,030

 

169,636

 

2,639

 

172,274

 

32

 

Traditional

 

 

 

008

 

008601 XN

 

50,412

 

44,855

 

216

 

45,071

 

17

 

Traditional

 

 

 

008

 

008605 XN

 

26,000

 

2,757

 

—

 

2,757

 

5

 

Traditional

 

 

 

008

 

008606 XN

 

30,000

 

2,087

 

—

 

2,087

 

2

 

Traditional

 

 

 

008

 

008607 XN

 

20,000

 

336

 

—

 

336

 

1

 

Traditional

 

 

 

008

 

008614NFO XN

 

17,501

 

11,060

 

—

 

11,060

 

16

 

Traditional

 

 

 

008

 

008615 XN

 

3,600

 

2,216

 

—

 

2,216

 

4

 

Traditional

 

 

 

008

 

008622 XN

 

3,800

 

3,411

 

—

 

3,411

 

3

 

Traditional

 

 

 

008

 

008625 XN

 

600,994

 

301,820

 

211

 

302,031

 

69

 

Traditional

 

 

 

008

 

008625F XN

 

408,406

 

184,384

 

8,300

 

192,684

 

61

 

Traditional

 

 

 

008

 

008626H XN

 

144,428

 

64,298

 

—

 

64,298

 

5

 

Traditional

 

 

 

008

 

008627 XN

 

25,101

 

12,821

 

—

 

12,821

 

4

 

Traditional

 

 

 

008

 

008631 XN

 

15,969

 

4,948

 

—

 

4,948

 

12

 

Traditional

 

 

 

008

 

008633 XN

 

24,857

 

20,562

 

—

 

20,562

 

8

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

008

 

008634 XN

 

620,000

 

45,031

 

95,997

 

141,029

 

54

 

Traditional

 

 

 

008

 

00863421 XN

 

41,970

 

1,146

 

—

 

1,146

 

3

 

Traditional

 

 

 

008

 

008635 XN

 

10,190

 

8,016

 

—

 

8,016

 

14

 

Traditional

 

 

 

008

 

008636 XN

 

1,617

 

1,422

 

—

 

1,422

 

4

 

Traditional

 

 

 

008

 

008A13 XN

 

378,576

 

227,801

 

—

 

227,801

 

44

 

Traditional

 

 

 

008

 

008AA1 XN

 

191,585

 

128,197

 

—

 

128,197

 

20

 

Traditional

 

 

 

008

 

008AA2 XN

 

1,699,342

 

1,129,744

 

—

 

1,129,744

 

184

 

Traditional

 

 

 

008

 

008AA4 XN

 

23,486

 

16,737

 

—

 

16,737

 

3

 

Traditional

 

 

 

008

 

008AA7 XN

 

7,424

 

5,578

 

—

 

5,578

 

4

 

Traditional

 

 

 

008

 

008AB2 XN

 

20,000

 

243

 

—

 

243

 

2

 

Traditional

 

 

 

008

 

008AC1 XN

 

170,000

 

1,767

 

—

 

1,767

 

17

 

Traditional

 

 

 

008

 

008AC2 XN

 

750,000

 

8,084

 

—

 

8,084

 

75

 

Traditional

 

 

 

008

 

008BART XN

 

100,000

 

1,323

 

—

 

1,323

 

1

 

Traditional

 

 

 

008

 

008CPU CUXN

 

87,539

 

64,265

 

—

 

64,265

 

2

 

Traditional

 

 

 

008

 

008CPU2 CUXN

 

51,679

 

29,244

 

172

 

29,416

 

6

 

Traditional

 

 

 

008

 

008DPBS XN

 

55,000

 

2,456

 

—

 

2,456

 

10

 

Traditional

 

 

 

008

 

008E10 XN

 

1,587,050

 

356,525

 

—

 

356,525

 

167

 

Traditional

 

 

 

008

 

008E11 XN

 

20,000

 

16,240

 

—

 

16,240

 

2

 

Traditional

 

 

 

008

 

008EEP 4 62  XN

 

10,000

 

8,110

 

—

 

8,110

 

1

 

Traditional

 

 

 

008

 

008ET85A XN

 

672,000

 

25,027

 

—

 

25,027

 

45

 

Traditional

 

 

 

008

 

008FIB1 CUXN

 

4,000

 

149

 

—

 

149

 

3

 

Traditional

 

 

 

008

 

008FIB2 CUXN

 

53,000

 

2,720

 

—

 

2,720

 

39

 

Traditional

 

 

 

008

 

008FIR130 CUXN

 

200

 

103

 

—

 

103

 

1

 

Traditional

 

 

 

008

 

008JLM XN

 

179,236

 

41,109

 

16,143

 

57,252

 

90

 

Traditional

 

 

 

008

 

008L1F XN

 

44,956

 

28,317

 

—

 

28,317

 

46

 

Traditional

 

 

 

008

 

008L2F XN

 

62,765

 

36,529

 

20

 

36,549

 

65

 

Traditional

 

 

 

008

 

008LF1 XN

 

114,948

 

74,891

 

—

 

74,891

 

117

 

Traditional

 

 

 

008

 

008LF100 CUXN

 

324,157

 

16,039

 

—

 

16,039

 

28

 

Traditional

 

 

 

008

 

008LF110  0UXN

 

3,438,415

 

297,750

 

—

 

297,750

 

150

 

Traditional

 

 

 

008

 

008LF110CV 0UXN

 

2,203,731

 

595,985

 

588

 

596,574

 

165

 

Traditional

 

 

 

008

 

008LF110CVT 0UXN

 

652,887

 

218,915

 

1,182

 

220,097

 

48

 

Traditional

 

 

 

008

 

008LF110EX 0UXN

 

10,000

 

5,186

 

—

 

5,186

 

1

 

Traditional

 

 

 

008

 

008LF110LF 0UXN

 

54,700

 

17,278

 

—

 

17,278

 

7

 

Traditional

 

 

 

008

 

008LF110LFCV0UXN

 

37,000

 

8,593

 

—

 

8,593

 

3

 

Traditional

 

 

 

008

 

008LF110LFT 0UXN

 

183,000

 

40,802

 

245

 

41,047

 

9

 

Traditional

 

 

 

008

 

008LF110LV 0UXN

 

456,912

 

106,261

 

—

 

106,261

 

37

 

Traditional

 

 

 

008

 

008LF110LVCV0UXN

 

190,000

 

64,116

 

—

 

64,116

 

12

 

Traditional

 

 

 

008

 

008LF110LVCVTUXN

 

15,000

 

7,077

 

—

 

7,077

 

2

 

Traditional

 

 

 

008

 

008LF110LVEX0UXN

 

10,000

 

5,640

 

—

 

5,640

 

1

 

Traditional

 

 

 

008

 

008LF110LVT 0UXN

 

84,500

 

50,804

 

—

 

50,804

 

13

 

Traditional

 

 

 

008

 

008LF110T 0UXN

 

3,288,972

 

1,286,531

 

2,517

 

1,289,048

 

234

 

Traditional

 

 

 

008

 

008LF110X 00XN

 

495,619

 

83,621

 

—

 

83,621

 

33

 

Traditional

 

 

 

008

 

008LF110XCV 00XN

 

192,500

 

66,751

 

—

 

66,751

 

14

 

Traditional

 

 

 

008

 

008LF110XCVT00XN

 

386,500

 

110,821

 

—

 

110,821

 

16

 

Traditional

 

 

 

008

 

008LF110XT 00XN

 

971,659

 

265,745

 

—

 

265,745

 

57

 

Traditional

 

 

 

008

 

008LF117 CUXN

 

4,776,800

 

38,870

 

4,810

 

43,681

 

503

 

Traditional

 

 

 

008

 

008LF117 21 CUXN

 

775,000

 

41,275

 

—

 

41,275

 

38

 

Traditional

 

 

 

008

 

008LF117T CUXN

 

4,244,500

 

11,435

 

1,234

 

12,669

 

381

 

Traditional

 

 

 

008

 

008LF117T21 CUXN

 

720,000

 

10,242

 

454

 

10,696

 

32

 

Traditional

 

 

 

008

 

008LF117X C0XN

 

883,750

 

7,181

 

—

 

7,181

 

92

 

Traditional

 

 

 

008

 

008LF117X 21C0XN

 

220,000

 

2,149

 

—

 

2,149

 

9

 

Traditional

 

 

 

008

 

008LF117XT C0XN

 

670,000

 

1,642

 

—

 

1,642

 

61

 

Traditional

 

 

 

008

 

008LF117XT21C0XN

 

160,000

 

2,456

 

—

 

2,456

 

8

 

Traditional

 

 

 

008

 

008LF120 10T0UXN

 

3,548,999

 

17,495

 

—

 

17,495

 

52

 

Traditional

 

 

 

008

 

008LF120 15 0UXN

 

310,000

 

1,567

 

—

 

1,567

 

3

 

Traditional

 

 

 

008

 

008LF120 20 0UXN

 

4,050,000

 

60,379

 

—

 

60,379

 

58

 

Traditional

 

 

 

008

 

008LF120 20T0UXN

 

6,305,000

 

44,206

 

—

 

44,206

 

78

 

Traditional

 

 

 

008

 

008LF120R10 00XN

 

79,021,999

 

562,357

 

5,216

 

567,572

 

844

 

Traditional

 

 

 

008

 

008LF120R10X00XN

 

11,598,000

 

106,761

 

2,200

 

108,961

 

151

 

Traditional

 

 

 

008

 

008LF120R20 00XN

 

112,344,499

 

928,733

 

98,153

 

1,026,886

 

770

 

Traditional

 

 

 

008

 

008LF120R20X00XN

 

15,026,582

 

171,579

 

14,544

 

186,123

 

104

 

Traditional

 

 

 

008

 

008LF120X10T00XN

 

484,000

 

2,071

 

—

 

2,071

 

8

 

Traditional

 

 

 

008

 

008LF120X20 00XN

 

666,000

 

8,373

 

—

 

8,373

 

10

 

Traditional

 

 

 

008

 

008LF120X20T00XN

 

1,550,000

 

8,556

 

—

 

8,556

 

22

 

Traditional

 

 

 

008

 

008LF130 C0XN

 

1,851,647

 

830,368

 

—

 

830,368

 

445

 

Traditional

 

 

 

008

 

008LF130A 00XN

 

42,427,859

 

3,032,091

 

—

 

3,032,091

 

5,144

 

Traditional

 

Wilton

 

008

 

008LF130B 00XN

 

585,090

 

59,953

 

—

 

59,953

 

115

 

Traditional

 

Wilton

 

008

 

008LF130R 00XN

 

20,930,236

 

4,620,288

 

—

 

4,620,288

 

2,922

 

Traditional

 

Wilton

 

008

 

008LF130SUB C0XN

 

237,629

 

30,612

 

—

 

30,612

 

47

 

Traditional

 

Wilton

 

008

 

008LF140 C0XN

 

259,933

 

112,242

 

—

 

112,242

 

71

 

Traditional

 

 

 

008

 

008LF140A 00XN

 

3,338,495

 

343,210

 

6,508

 

349,718

 

602

 

Traditional

 

Wilton

 

008

 

008LF140MO C0XN

 

444

 

324

 

—

 

324

 

2

 

Traditional

 

 

 

008

 

008LF140R 00XN

 

2,750,338

 

722,031

 

—

 

722,031

 

501

 

Traditional

 

 

 

008

 

008LF2 XN

 

183,029

 

114,818

 

132

 

114,950

 

184

 

Traditional

 

 

 

008

 

008LF400ABIN00XN

 

28,000

 

28

 

—

 

28

 

1

 

Traditional

 

 

 

008

 

008LF400CH 00XN

 

2,285,000

 

4,947

 

—

 

4,947

 

245

 

Traditional

 

 

 

008

 

008LF62425 CUXN

 

5,000

 

13

 

7

 

20

 

1

 

Traditional

 

 

 

008

 

008LF624SP CUXN

 

2,000

 

14

 

14

 

28

 

1

 

Traditional

 

 

 

008

 

008LF700A C0XN

 

187,356

 

73,995

 

15,515

 

89,510

 

8

 

Traditional

 

 

 

008

 

008LF700B C0XN

 

793,393

 

271,738

 

53,781

 

325,519

 

30

 

Traditional

 

 

 

008

 

008LF710 C0XN

 

2,177,500

 

25,197

 

—

 

25,197

 

65

 

Traditional

 

 

 

008

 

008LF720 C0XN

 

82,000

 

17,635

 

304

 

17,939

 

13

 

Traditional

 

 

 

008

 

008LF740 C0XN

 

400,000

 

150,873

 

6,925

 

157,799

 

58

 

Traditional

 

 

 

008

 

008LF750 XN

 

140,465

 

16,956

 

—

 

16,956

 

15

 

Traditional

 

 

 

008

 

008LF760 C0XN

 

75,000

 

43,186

 

341

 

43,527

 

3

 

Traditional

 

 

 

008

 

008LF770 0UXN

 

200,000

 

22,275

 

5,425

 

27,700

 

8

 

Traditional

 

 

 

008

 

008LF780 CUXN

 

50,000

 

66

 

—

 

66

 

2

 

Traditional

 

 

 

008

 

008LF808 XN

 

625,000

 

15,425

 

—

 

15,425

 

16

 

Traditional

 

 

 

008

 

008LF809 XN

 

10,000

 

158

 

—

 

158

 

1

 

Traditional

 

 

 

008

 

008LFR-626 00XN

 

120,000

 

160

 

—

 

160

 

19

 

Traditional

 

 

 

008

 

008LFR-627 00XN

 

9,219,221

 

90,775

 

—

 

90,775

 

233

 

Traditional

 

 

 

008

 

008LFR-627M 00XN

 

922,113

 

6,813

 

—

 

6,813

 

20

 

Traditional

 

 

 

008

 

008LFR-631 00XN

 

1,285,000

 

13,940

 

—

 

13,940

 

48

 

Traditional

 

 

 

008

 

008LFR810 CUXN

 

3,000

 

333

 

—

 

333

 

1

 

Traditional

 

 

 

008

 

008LFR840 C0XN

 

70,000

 

1,178

 

—

 

1,178

 

4

 

Traditional

 

 

 

008

 

008LFR850 CUXN

 

12,000

 

300

 

—

 

300

 

27

 

Traditional

 

 

 

008

 

008LFR860B CUXN

 

59,443

 

1,508

 

—

 

1,508

 

24

 

Traditional

 

 

 

008

 

008LP297S CUXN

 

2,800

 

741

 

—

 

741

 

16

 

Traditional

 

 

 

008

 

008LP299S CUXN

 

100

 

36

 

—

 

36

 

1

 

Traditional

 

 

 

008

 

008LP309S CUXN

 

900

 

23

 

—

 

23

 

3

 

Traditional

 

 

 

008

 

008LR21 00XN

 

12,785,000

 

9,959

 

—

 

9,959

 

102

 

Traditional

 

 

 

008

 

008LR22 00XN

 

2,639,000

 

1,257,476

 

—

 

1,257,476

 

106

 

Traditional

 

 

 

008

 

008MIILP005 XN

 

9,245

 

7,835

 

—

 

7,835

 

28

 

Traditional

 

 

 

008

 

008ML301S10 CUXN

 

5,000

 

23

 

—

 

23

 

1

 

Traditional

 

 

 

008

 

008ML6111 XN

 

1,437

 

35

 

—

 

35

 

2

 

Traditional

 

 

 

008

 

008PCT1L1 XN

 

665,725

 

222,655

 

41,399

 

264,053

 

89

 

Traditional

 

 

 

008

 

008PCT2L1 XN

 

72,000

 

3,709

 

2,588

 

6,298

 

31

 

Traditional

 

 

 

008

 

008PEP 4 62 XN

 

45,422

 

20,901

 

—

 

20,901

 

7

 

Traditional

 

 

 

008

 

008PLC1 CUXN

 

875,388

 

768,875

 

60

 

768,935

 

247

 

Traditional

 

 

 

008

 

008PLC10 CUXN

 

5,878,031

 

3,956,716

 

—

 

3,956,716

 

672

 

Traditional

 

 

 

008

 

008PLC10 A CUXN

 

5,374,534

 

3,101,357

 

—

 

3,101,357

 

679

 

Traditional

 

 

 

008

 

008PLC1120 CUXN

 

2,416,794

 

1,873,559

 

—

 

1,873,559

 

404

 

Traditional

 

 

 

008

 

008PLC1120A CUXN

 

2,758,673

 

1,913,716

 

—

 

1,913,716

 

366

 

Traditional

 

 

 

008

 

008PLC113 CUXN

 

1,000

 

128

 

3

 

131

 

1

 

Traditional

 

 

 

008

 

008PLC1165 CUXN

 

240,215

 

172,671

 

—

 

172,671

 

32

 

Traditional

 

 

 

008

 

008PLC1165A CUXN

 

264,518

 

166,707

 

—

 

166,707

 

44

 

Traditional

 

 

 

008

 

008PLC13 CUXN

 

32,000

 

1,519

 

329

 

1,848

 

22

 

Traditional

 

 

 

008

 

008PLC14 XN

 

105,000

 

1,393

 

307

 

1,700

 

7

 

Traditional

 

 

 

008

 

008PLC14A XN

 

35,000

 

128

 

112

 

240

 

5

 

Traditional

 

 

 

008

 

008PLC15A CUXN

 

1,125,870

 

951,182

 

0

 

951,182

 

258

 

Traditional

 

 

 

008

 

008PLC15B CUXN

 

230,703

 

183,087

 

—

 

183,087

 

30

 

Traditional

 

 

 

008

 

008PLC16A CUXN

 

1,237,895

 

965,389

 

32

 

965,421

 

320

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

008

 

008PLC16B CUXN

 

989,270

 

831,507

 

—

 

831,507

 

189

 

Traditional

 

 

 

008

 

008PLC17 B21CUXN

 

1,987,690

 

279,735

 

—

 

279,735

 

173

 

Traditional

 

 

 

008

 

008PLC17 C21CUXN

 

19,436,030

 

1,950,882

 

—

 

1,950,882

 

1,547

 

Traditional

 

 

 

008

 

008PLC17 D CUXN

 

1,460,000

 

1,360

 

—

 

1,360

 

198

 

Traditional

 

 

 

008

 

008PLC17 D21CUXN

 

10,042,860

 

469,010

 

964

 

469,974

 

742

 

Traditional

 

 

 

008

 

008PLC172A CUXN

 

7,205,980

 

2,429,253

 

—

 

2,429,253

 

714

 

Traditional

 

 

 

008

 

008PLC172B CUXN

 

26,329,390

 

6,560,203

 

—

 

6,560,203

 

2,393

 

Traditional

 

 

 

008

 

008PLC172D CUXN

 

492,400

 

92,415

 

—

 

92,415

 

44

 

Traditional

 

 

 

008

 

008PLC18 CUXN

 

37,440

 

13,401

 

11

 

13,412

 

7

 

Traditional

 

 

 

008

 

008PLC18 A CUXN

 

96,835

 

29,311

 

79

 

29,390

 

13

 

Traditional

 

 

 

008

 

008PLC22 XN

 

730,783

 

3,956

 

—

 

3,956

 

15

 

Traditional

 

 

 

008

 

008PLC24 XN

 

40,000

 

24,509

 

41

 

24,550

 

2

 

Traditional

 

 

 

008

 

008PLC25 XN

 

636,082

 

53,115

 

10

 

53,125

 

39

 

Traditional

 

 

 

008

 

008PLC25A XN

 

85,000

 

6,634

 

—

 

6,634

 

5

 

Traditional

 

 

 

008

 

008PLC26 CUXN

 

864,488

 

622,016

 

—

 

622,016

 

33

 

Traditional

 

 

 

008

 

008PLC26 A CUXN

 

240,500

 

151,436

 

—

 

151,436

 

8

 

Traditional

 

 

 

008

 

008PLC267 XN

 

28,570

 

23,122

 

342

 

23,464

 

8

 

Traditional

 

 

 

008

 

008PLC28 CUXN

 

36,974

 

34,355

 

—

 

34,355

 

8

 

Traditional

 

 

 

008

 

008PLC28B CUXN

 

2,805,196

 

2,209,117

 

67

 

2,209,183

 

438

 

Traditional

 

 

 

008

 

008PLC29 CUXN

 

173,885

 

137,886

 

3

 

137,890

 

33

 

Traditional

 

 

 

008

 

008PLC296 CUXN

 

2,939

 

1,001

 

—

 

1,001

 

1

 

Traditional

 

 

 

008

 

008PLC3 XN

 

4,000

 

3,391

 

—

 

3,391

 

1

 

Traditional

 

 

 

008

 

008PLC31 A CUXN

 

89,924

 

73,768

 

—

 

73,768

 

33

 

Traditional

 

 

 

008

 

008PLC31 B CUXN

 

13,923

 

11,643

 

—

 

11,643

 

7

 

Traditional

 

 

 

008

 

008PLC31 C CUXN

 

304,419

 

232,703

 

—

 

232,703

 

154

 

Traditional

 

 

 

008

 

008PLC32 A CUXN

 

1,121

 

—

 

—

 

—

 

3

 

Traditional

 

 

 

008

 

008PLC32 C CUXN

 

31,745

 

23,991

 

—

 

23,991

 

68

 

Traditional

 

 

 

008

 

008PLC33 A CUXN

 

57,472

 

47,130

 

—

 

47,130

 

21

 

Traditional

 

 

 

008

 

008PLC33 B CUXN

 

17,332

 

14,194

 

—

 

14,194

 

11

 

Traditional

 

 

 

008

 

008PLC33 C CUXN

 

250,623

 

189,666

 

—

 

189,666

 

131

 

Traditional

 

 

 

008

 

008PLC34 A CUXN

 

927

 

—

 

—

 

—

 

2

 

Traditional

 

 

 

008

 

008PLC34 C CUXN

 

52,811

 

42,246

 

—

 

42,246

 

136

 

Traditional

 

 

 

008

 

008PLC37 A CUXN

 

32,859

 

27,576

 

—

 

27,576

 

12

 

Traditional

 

 

 

008

 

008PLC37 C CUXN

 

24,208

 

18,480

 

—

 

18,480

 

13

 

Traditional

 

 

 

008

 

008PLC38 A CUXN

 

937

 

—

 

—

 

—

 

1

 

Traditional

 

 

 

008

 

008PLC38 B CUXN

 

504

 

496

 

—

 

496

 

1

 

Traditional

 

 

 

008

 

008PLC38 C CUXN

 

5,567

 

4,203

 

—

 

4,203

 

17

 

Traditional

 

 

 

008

 

008PLC43 A CUXN

 

9,458

 

4,455

 

—

 

4,455

 

4

 

Traditional

 

 

 

008

 

008PLC43 B CUXN

 

562,991

 

313,171

 

—

 

313,171

 

240

 

Traditional

 

 

 

008

 

008PLC43 C CUXN

 

330,062

 

133,027

 

—

 

133,027

 

170

 

Traditional

 

 

 

008

 

008PLC44 B CUXN

 

98,380

 

59,167

 

—

 

59,167

 

43

 

Traditional

 

 

 

008

 

008PLC44 C CUXN

 

3,292

 

1,322

 

—

 

1,322

 

3

 

Traditional

 

 

 

008

 

008PLC46 XN

 

50,000

 

26,935

 

—

 

26,935

 

1

 

Traditional

 

 

 

008

 

008PLC4725 XN

 

64,800

 

295

 

—

 

295

 

1

 

Traditional

 

 

 

008

 

008PLC4730 XN

 

22,560

 

299

 

—

 

299

 

3

 

Traditional

 

 

 

008

 

008PLC48 AR1CUXN

 

2,679,538

 

112,628

 

548

 

113,176

 

142

 

Traditional

 

 

 

008

 

008PLC48 AR2CUXN

 

145,416

 

6,173

 

—

 

6,173

 

8

 

Traditional

 

 

 

008

 

008PLC48 B CUXN

 

80,850

 

2,438

 

—

 

2,438

 

5

 

Traditional

 

 

 

008

 

008PLC48 C CUXN

 

188,270

 

7,925

 

16

 

7,941

 

13

 

Traditional

 

 

 

008

 

008PLC48XC C0XN

 

30,000

 

887

 

—

 

887

 

2

 

Traditional

 

 

 

008

 

008PLC49 XN

 

417,255

 

89,213

 

—

 

89,213

 

39

 

Traditional

 

 

 

008

 

008PLC5 CUXN

 

419,753

 

351,416

 

—

 

351,416

 

131

 

Traditional

 

 

 

008

 

008PLC57 C CUXN

 

36,020

 

24,960

 

—

 

24,960

 

28

 

Traditional

 

 

 

008

 

008PLC58 C CUXN

 

28,980

 

21,925

 

—

 

21,925

 

81

 

Traditional

 

 

 

008

 

008PLC59 CJXN

 

10,349

 

4,224

 

6

 

4,230

 

7

 

Traditional

 

 

 

008

 

008PLC60 C CUXN

 

19,031

 

13,535

 

—

 

13,535

 

11

 

Traditional

 

 

 

008

 

008PLC9A CUXN

 

2,500

 

1,604

 

—

 

1,604

 

1

 

Traditional

 

 

 

008

 

008PTA 00XN

 

8,818,000

 

20,342

 

—

 

20,342

 

107

 

Traditional

 

 

 

008

 

008PTAMI 00XN

 

117,750

 

39,527

 

—

 

39,527

 

107

 

Traditional

 

 

 

008

 

008PU0 CUXN

 

12,000

 

11,369

 

—

 

11,369

 

1

 

Traditional

 

 

 

008

 

008R5C011 XN

 

221,123

 

349

 

—

 

349

 

4

 

Traditional

 

 

 

008

 

008R5C021 XN

 

2,282,610

 

3,791

 

—

 

3,791

 

28

 

Traditional

 

 

 

008

 

008R5C031 XN

 

60,000

 

41

 

—

 

41

 

2

 

Traditional

 

 

 

008

 

008R5C041 XN

 

50,000

 

233

 

—

 

233

 

2

 

Traditional

 

 

 

008

 

008R5C511 XN

 

354,656

 

338

 

—

 

338

 

8

 

Traditional

 

 

 

008

 

008R5C521 XN

 

1,820,609

 

4,932

 

—

 

4,932

 

38

 

Traditional

 

 

 

008

 

008R5C531 XN

 

244,884

 

151

 

—

 

151

 

8

 

Traditional

 

 

 

008

 

008R5C541 XN

 

50,000

 

186

 

—

 

186

 

2

 

Traditional

 

 

 

008

 

008R5CL10 XN

 

150,000

 

66

 

—

 

66

 

1

 

Traditional

 

 

 

008

 

008R5CL11 XN

 

746,693

 

6,956

 

—

 

6,956

 

18

 

Traditional

 

 

 

008

 

008R5CL20 XN

 

230,000

 

956

 

—

 

956

 

4

 

Traditional

 

 

 

008

 

008R5CL21 XN

 

7,373,705

 

56,732

 

—

 

56,732

 

170

 

Traditional

 

 

 

008

 

008R5CL31 XN

 

470,660

 

3,795

 

—

 

3,795

 

15

 

Traditional

 

 

 

008

 

008R5CL41 XN

 

1,215,200

 

8,770

 

—

 

8,770

 

37

 

Traditional

 

 

 

008

 

008R5CL51 XN

 

150,000

 

240

 

—

 

240

 

1

 

Traditional

 

 

 

008

 

008R5T111 XN

 

150,000

 

83

 

—

 

83

 

1

 

Traditional

 

 

 

008

 

008R5T121 XN

 

113,504

 

106

 

—

 

106

 

2

 

Traditional

 

 

 

008

 

008R5T131 XN

 

34,391

 

6

 

—

 

6

 

1

 

Traditional

 

 

 

008

 

008RCCL10 XN

 

10,000

 

6

 

—

 

6

 

1

 

Traditional

 

 

 

008

 

008RCCL11 XN

 

1,224,000

 

734

 

—

 

734

 

127

 

Traditional

 

 

 

008

 

008RICL11 XN

 

55

 

67

 

—

 

67

 

8

 

Traditional

 

 

 

008

 

008TD6520A1 CUXN

 

40,000

 

2,838

 

—

 

2,838

 

4

 

Traditional

 

 

 

008

 

008TD6520A2 CUXN

 

7,561,751

 

576,866

 

—

 

576,866

 

487

 

Traditional

 

 

 

008

 

008TD6520A3 CUXN

 

370,000

 

30,576

 

—

 

30,576

 

19

 

Traditional

 

 

 

008

 

008TD6520B2 CUXN

 

1,314,000

 

83,800

 

—

 

83,800

 

67

 

Traditional

 

 

 

008

 

008TD6520B3 CUXN

 

98,000

 

5,602

 

—

 

5,602

 

3

 

Traditional

 

 

 

008

 

008TD6520C CUXN

 

655,000

 

39,696

 

—

 

39,696

 

42

 

Traditional

 

 

 

008

 

008TD6520D CUXN

 

322,213

 

12,023

 

—

 

12,023

 

26

 

Traditional

 

 

 

008

 

008TDART1S XN

 

25,000

 

12,086

 

—

 

12,086

 

1

 

Traditional

 

 

 

008

 

008TP128 XN

 

2,019

 

266

 

—

 

266

 

2

 

Traditional

 

 

 

008

 

008WA6111 XN

 

468,903

 

6,396

 

852

 

7,248

 

42

 

Traditional

 

 

 

008

 

008WIF XN

 

125,000

 

1,212

 

—

 

1,212

 

25

 

Traditional

 

 

 

008

 

008Z110 0UXN

 

10,000

 

6,296

 

—

 

6,296

 

1

 

Traditional

 

 

 

008

 

030HWU111 XN

 

237,528

 

7,592

 

—

 

7,592

 

32

 

Traditional

 

 

 

008

 

030HWV111 XN

 

82,701

 

2,198

 

—

 

2,198

 

6

 

Traditional

 

 

 

008

 

030HWV113 XN

 

23,758

 

44

 

—

 

44

 

2

 

Traditional

 

 

 

008

 

030HWW111 XN

 

7,000

 

15

 

—

 

15

 

1

 

Traditional

 

 

 

008

 

030HWX111 XN

 

17,550

 

598

 

—

 

598

 

3

 

Traditional

 

 

 

008

 

030HWX113 XN

 

28,885

 

242

 

—

 

242

 

4

 

Traditional

 

 

 

008

 

030HWX115 XN

 

10,000

 

14

 

—

 

14

 

2

 

Traditional

 

 

 

008

 

030HWY111 XN

 

19,745

 

22

 

—

 

22

 

1

 

Traditional

 

 

 

008

 

030HWY113 XN

 

34,793

 

2,636

 

—

 

2,636

 

4

 

Traditional

 

 

 

008

 

030HWY115 XN

 

10,000

 

4

 

—

 

4

 

1

 

Traditional

 

 

 

008

 

030JU1111 XN

 

390,000

 

53,715

 

—

 

53,715

 

44

 

Traditional

 

 

 

008

 

030JU1112 XN

 

138,000

 

19,310

 

—

 

19,310

 

20

 

Traditional

 

 

 

008

 

030JU1113 XN

 

127,000

 

12,066

 

—

 

12,066

 

13

 

Traditional

 

 

 

008

 

030JU1114 XN

 

48,500

 

4,801

 

—

 

4,801

 

7

 

Traditional

 

 

 

008

 

030JU1115 XN

 

87,500

 

4,516

 

—

 

4,516

 

12

 

Traditional

 

 

 

008

 

030JU1116 XN

 

42,000

 

2,688

 

—

 

2,688

 

8

 

Traditional

 

 

 

008

 

030JU1P11 XN

 

154,000

 

21,244

 

—

 

21,244

 

16

 

Traditional

 

 

 

008

 

030JU1P12 XN

 

38,000

 

5,678

 

—

 

5,678

 

5

 

Traditional

 

 

 

008

 

030JU1P13 XN

 

63,000

 

5,730

 

—

 

5,730

 

7

 

Traditional

 

 

 

008

 

030JU1P14 XN

 

10,000

 

586

 

—

 

586

 

1

 

Traditional

 

 

 

008

 

030JU1P15 XN

 

9,000

 

368

 

—

 

368

 

1

 

Traditional

 

 

 

008

 

030JU1P16 XN

 

7,000

 

865

 

—

 

865

 

1

 

Traditional

 

 

 

008

 

030MU1111 XN

 

85,500

 

7,498

 

—

 

7,498

 

15

 

Traditional

 

 

 

008

 

030MU1P11 XN

 

9,000

 

902

 

—

 

902

 

2

 

Traditional

 

 

 

008

 

030MX1111 XN

 

78,000

 

4,341

 

—

 

4,341

 

10

 

Traditional

 

 

 

008

 

030MX1113 XN

 

152,000

 

8,706

 

—

 

8,706

 

22

 

Traditional

 

 

 

008

 

030MX1115 XN

 

225,000

 

5,123

 

—

 

5,123

 

31

 

Traditional

 

 

 

008

 

030MX1P11 XN

 

32,000

 

1,551

 

—

 

1,551

 

4

 

Traditional

 

 

 

008

 

030MX1P13 XN

 

49,000

 

3,429

 

—

 

3,429

 

6

 

Traditional

 

 

 

 

--------------------------------------------------------------------------------


 

008

 

030MX1P15 XN

 

51,000

 

731

 

—

 

731

 

6

 

Traditional

 

 

 

008

 

030PMU111 XN

 

660

 

268

 

—

 

268

 

7

 

Traditional

 

 

 

008

 

030PMX111 XN

 

397

 

171

 

—

 

171

 

6

 

Traditional

 

 

 

008

 

030PMX113 XN

 

249

 

143

 

—

 

143

 

3

 

Traditional

 

 

 

008

 

030PMX115 XN

 

40

 

13

 

—

 

13

 

1

 

Traditional

 

 

 

008

 

030PWU112 XN

 

2,972

 

1,419

 

—

 

1,419

 

35

 

Traditional

 

 

 

008

 

030PWV112 XN

 

2,578

 

631

 

—

 

631

 

8

 

Traditional

 

 

 

008

 

030PWW112 XN

 

36

 

27

 

—

 

27

 

1

 

Traditional

 

 

 

008

 

030RCJU11 XN

 

60,000

 

36

 

—

 

36

 

12

 

Traditional

 

 

 

008

 

030RCJU13 XN

 

5,000

 

3

 

—

 

3

 

1

 

Traditional

 

 

 

008

 

030RCJU15 XN

 

5,000

 

3

 

—

 

3

 

1

 

Traditional

 

 

 

008

 

030RCMX11 XN

 

10,000

 

9

 

—

 

9

 

1

 

Traditional

 

 

 

008

 

030RCMX15 XN

 

25,000

 

22

 

—

 

22

 

3

 

Traditional

 

 

 

008

 

030RCWU10 XN

 

5,000

 

3

 

—

 

3

 

1

 

Traditional

 

 

 

008

 

030RCWU11 XN

 

270,000

 

162

 

—

 

162

 

54

 

Traditional

 

 

 

008

 

030RCWX11 XN

 

15,000

 

13

 

—

 

13

 

2

 

Traditional

 

 

 

008

 

030RCWX13 XN

 

112,500

 

98

 

—

 

98

 

14

 

Traditional

 

 

 

008

 

030RCWX15 XN

 

35,000

 

30

 

—

 

30

 

5

 

Traditional

 

 

 

008

 

030RCWY11 XN

 

20,000

 

17

 

—

 

17

 

3

 

Traditional

 

 

 

008

 

030RCWY13 XN

 

37,500

 

33

 

—

 

33

 

4

 

Traditional

 

 

 

008

 

030RCWY15 XN

 

45,000

 

39

 

—

 

39

 

5

 

Traditional

 

 

 

008

 

030RLWXT1 XN

 

15,000

 

283

 

—

 

283

 

1

 

Traditional

 

 

 

008

 

030WU1111 XN

 

8,690,000

 

1,071,626

 

—

 

1,071,626

 

1,207

 

Traditional

 

 

 

008

 

030WU1112 XN

 

1,003,500

 

102,263

 

—

 

102,263

 

167

 

Traditional

 

 

 

008

 

030WU1P11 XN

 

2,371,500

 

292,671

 

—

 

292,671

 

315

 

Traditional

 

 

 

008

 

030WU1P12 XN

 

204,000

 

23,049

 

—

 

23,049

 

31

 

Traditional

 

 

 

008

 

030WV1111 XN

 

1,152,000

 

145,609

 

—

 

145,609

 

109

 

Traditional

 

 

 

008

 

030WV1112 XN

 

86,000

 

12,557

 

—

 

12,557

 

12

 

Traditional

 

 

 

008

 

030WV1113 XN

 

42,000

 

4,455

 

—

 

4,455

 

4

 

Traditional

 

 

 

008

 

030WV1P11 XN

 

280,500

 

32,869

 

—

 

32,869

 

28

 

Traditional

 

 

 

008

 

030WV1P12 XN

 

18,000

 

2,481

 

—

 

2,481

 

2

 

Traditional

 

 

 

008

 

030WV1P13 XN

 

50,000

 

4,808

 

—

 

4,808

 

4

 

Traditional

 

 

 

008

 

030WW1111 XN

 

93,000

 

18,327

 

—

 

18,327

 

15

 

Traditional

 

 

 

008

 

030WW1112 XN

 

11,000

 

2,623

 

—

 

2,623

 

2

 

Traditional

 

 

 

008

 

030WX11N1 XN

 

335,000

 

34,295

 

—

 

34,295

 

57

 

Traditional

 

 

 

008

 

030WX11N2 XN

 

56,000

 

3,346

 

—

 

3,346

 

7

 

Traditional

 

 

 

008

 

030WX11N3 XN

 

1,691,000

 

120,368

 

—

 

120,368

 

243

 

Traditional

 

 

 

008

 

030WX11N4 XN

 

189,000

 

10,433

 

—

 

10,433

 

28

 

Traditional

 

 

 

008

 

030WX11N5 XN

 

1,579,000

 

52,852

 

—

 

52,852

 

214

 

Traditional

 

 

 

008

 

030WX11N6 XN

 

328,500

 

6,676

 

—

 

6,676

 

53

 

Traditional

 

 

 

008

 

030WX11S1 XN

 

179,000

 

14,580

 

—

 

14,580

 

24

 

Traditional

 

 

 

008

 

030WX11S2 XN

 

54,000

 

3,512

 

—

 

3,512

 

8

 

Traditional

 

 

 

008

 

030WX11S3 XN

 

408,000

 

25,784

 

—

 

25,784

 

60

 

Traditional

 

 

 

008

 

030WX11S4 XN

 

79,000

 

4,336

 

—

 

4,336

 

13

 

Traditional

 

 

 

008

 

030WX11S5 XN

 

510,000

 

18,110

 

—

 

18,110

 

75

 

Traditional

 

 

 

008

 

030WX11S6 XN

 

62,000

 

1,724

 

—

 

1,724

 

13

 

Traditional

 

 

 

008

 

030WX1PN1 XN

 

132,000

 

11,842

 

—

 

11,842

 

19

 

Traditional

 

 

 

008

 

030WX1PN2 XN

 

3,000

 

158

 

—

 

158

 

1

 

Traditional

 

 

 

008

 

030WX1PN3 XN

 

426,000

 

27,352

 

—

 

27,352

 

64

 

Traditional

 

 

 

008

 

030WX1PN4 XN

 

32,000

 

1,652

 

—

 

1,652

 

6

 

Traditional

 

 

 

008

 

030WX1PN5 XN

 

156,500

 

5,696

 

—

 

5,696

 

25

 

Traditional

 

 

 

008

 

030WX1PN6 XN

 

41,000

 

903

 

—

 

903

 

7

 

Traditional

 

 

 

008

 

030WX1PS1 XN

 

22,000

 

1,289

 

—

 

1,289

 

2

 

Traditional

 

 

 

008

 

030WX1PS3 XN

 

161,000

 

10,433

 

—

 

10,433

 

20

 

Traditional

 

 

 

008

 

030WX1PS4 XN

 

5,000

 

302

 

—

 

302

 

1

 

Traditional

 

 

 

008

 

030WX1PS5 XN

 

70,000

 

2,551

 

—

 

2,551

 

10

 

Traditional

 

 

 

008

 

030WX1PS6 XN

 

10,000

 

200

 

—

 

200

 

2

 

Traditional

 

 

 

008

 

030WY1111 XN

 

57,000

 

5,295

 

—

 

5,295

 

7

 

Traditional

 

 

 

008

 

030WY1113 XN

 

106,000

 

8,800

 

—

 

8,800

 

12

 

Traditional

 

 

 

008

 

030WY1114 XN

 

38,000

 

2,749

 

—

 

2,749

 

5

 

Traditional

 

 

 

008

 

030WY1115 XN

 

474,000

 

18,473

 

—

 

18,473

 

42

 

Traditional

 

 

 

008

 

030WY1116 XN

 

32,000

 

1,349

 

—

 

1,349

 

5

 

Traditional

 

 

 

008

 

030WY11J2 XN

 

5,000

 

129

 

—

 

129

 

1

 

Traditional

 

 

 

008

 

030WY11J3 XN

 

35,000

 

933

 

—

 

933

 

3

 

Traditional

 

 

 

008

 

030WY11J5 XN

 

95,000

 

1,181

 

—

 

1,181

 

8

 

Traditional

 

 

 

008

 

030WY1P11 XN

 

43,000

 

4,739

 

—

 

4,739

 

5

 

Traditional

 

 

 

008

 

030WY1P13 XN

 

41,000

 

3,358

 

—

 

3,358

 

5

 

Traditional

 

 

 

008

 

030WY1P15 XN

 

17,000

 

1,192

 

—

 

1,192

 

2

 

Traditional

 

 

 

008

 

3021 POST21

 

4,000

 

2,700

 

—

 

2,700

 

2

 

Traditional

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

547,898,966

 

59,562,344

 

414,717

 

59,977,060

 

33,965

 

 

 

 

 

Adjustments

 

 

 

—

 

416,447

 

—

 

—

 

—

 

Asset Enhancer Term Riders

 

 

Total

 

 

 

547,898,966

 

59,978,791

 

414,717

 

59,977,060

 

33,965

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

 

 

 

 

 

 

Type

 

 

 

008

 

5A ASSUMED (MILICO Bankers)

 

1,925,301

 

1,257,047

 

 

 

 

 

 

 

Traditional/misc

 

 

 

008

 

5A DEBIT (MILICO MDO)

 

460,500

 

239,576

 

 

 

 

 

 

 

Traditional/misc

 

 

 

008

 

5A Industrial

 

16,832

 

16,832

 

 

 

 

 

 

 

Traditional/misc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

2,402,633

 

1,513,455

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

54,623,569

 

280,000

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

57,026,202

 

1,793,455

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

008

 

0086004

 

XN

 

10,000

 

1,312

 

—

 

1,312

 

1

 

GROUP

 

 

 

008

 

0086013

 

XN

 

146,149

 

75,321

 

—

 

75,321

 

15

 

GROUP

 

 

 

008

 

0086014

 

XN

 

63,488

 

36,709

 

—

 

36,709

 

3

 

GROUP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

219,637

 

113,342

 

—

 

113,342

 

19

 

 

 

 

 

Adjustments

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

219,637

 

113,342

 

—

 

113,342

 

19

 

 

 

 

 

 

5B

 

Company

 

Plan Code

 

Fund Value

 

Cash Value

 

Stat Reserve

 

 

 

Count

 

Type

 

 

 

008

 

008FH10N1 XN

 

1,663,998

 

1,542,243

 

1,602,862

 

 

 

84

 

DEF ANNUITY

 

 

 

008

 

008FH10NM XN

 

252,167

 

233,317

 

243,189

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008FH10Q1 XN

 

559,850

 

516,605

 

534,545

 

 

 

24

 

DEF ANNUITY

 

 

 

008

 

008FH10QM XN

 

157,297

 

145,375

 

149,729

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008FI10N1 XN

 

4,153,809

 

3,849,681

 

3,927,362

 

 

 

219

 

DEF ANNUITY

 

 

 

008

 

008FI10NM XN

 

379,714

 

352,421

 

359,464

 

 

 

21

 

DEF ANNUITY

 

 

 

008

 

008FI10NQ XN

 

29,934

 

27,839

 

28,397

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008FI10Q1 XN

 

2,132,430

 

1,974,517

 

2,012,952

 

 

 

73

 

DEF ANNUITY

 

 

 

008

 

008FI10QM XN

 

280,664

 

260,369

 

264,654

 

 

 

8

 

DEF ANNUITY

 

 

 

008

 

008FJ10N1 XN

 

6,610,194

 

6,110,750

 

6,341,175

 

 

 

230

 

DEF ANNUITY

 

 

 

008

 

008FJ10NM XN

 

707,193

 

655,612

 

675,368

 

 

 

24

 

DEF ANNUITY

 

 

 

008

 

008FJ10NQ XN

 

52,823

 

48,724

 

50,886

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008FJ10Q1 XN

 

2,677,721

 

2,465,087

 

2,546,278

 

 

 

110

 

DEF ANNUITY

 

 

 

008

 

008FJ10QM XN

 

488,038

 

453,574

 

461,210

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008FJ10QQ XN

 

17,025

 

15,834

 

16,191

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008FJINN1 XN

 

1,114,318

 

1,030,174

 

1,070,066

 

 

 

38

 

DEF ANNUITY

 

 

 

008

 

008FJINNM XN

 

119,088

 

109,761

 

114,363

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008FJINNQ XN

 

5,019

 

4,618

 

4,809

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008FJINQ1 XN

 

742,488

 

687,378

 

704,113

 

 

 

15

 

DEF ANNUITY

 

 

 

008

 

008FJINQM XN

 

76,820

 

71,033

 

73,122

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008FPAR XN

 

50,061

 

50,061

 

50,061

 

 

 

16

 

DEF ANNUITY

 

 

 

008

 

008FPAR CUXN

 

577,416

 

577,416

 

577,416

 

 

 

—

 

DEF ANNUITY

 

 

 

008

 

008FPAR95 CUXN

 

10,384

 

10,384

 

10,384

 

 

 

—

 

DEF ANNUITY

 

 

 

008

 

008LF50 HA XN

 

248,969

 

240,936

 

242,513

 

 

 

19

 

DEF ANNUITY

 

 

 

008

 

008LF50 HB XN

 

109,790

 

105,398

 

105,838

 

 

 

9

 

DEF ANNUITY

 

 

 

008

 

008LF50 LA XN

 

223,776

 

214,520

 

217,194

 

 

 

27

 

DEF ANNUITY

 

 

 

008

 

008LF50 LB XN

 

17,283

 

16,479

 

16,613

 

 

 

5

 

DEF ANNUITY

 

 

 

008

 

008LF50G HD XN

 

4,333,160

 

4,066,276

 

4,123,512

 

 

 

178

 

DEF ANNUITY

 

 

 

 

--------------------------------------------------------------------------------


 

008

 

008LF50G LD XN

 

1,826,819

 

1,703,395

 

1,736,132

 

 

 

142

 

DEF ANNUITY

 

 

 

008

 

008LF50GC HD XN

 

50,638

 

47,600

 

48,342

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF50GC LD XN

 

47,864

 

44,992

 

45,693

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50GCSW HDXN

 

69,102

 

64,956

 

65,968

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF50GD HD XN

 

135,280

 

127,163

 

128,901

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF50GD LD XN

 

7,401

 

6,957

 

7,055

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF50GDQ HD XN

 

7,411

 

6,967

 

7,063

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50GDSW HDXN

 

71,927

 

67,612

 

68,575

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF50GDSW LDXN

 

60,112

 

56,505

 

57,317

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50GDSWQ HXN

 

18,455

 

17,347

 

17,580

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF50GQ HD XN

 

329,187

 

308,228

 

313,327

 

 

 

16

 

DEF ANNUITY

 

 

 

008

 

008LF50GQ LD XN

 

1,790,069

 

1,672,702

 

1,704,300

 

 

 

76

 

DEF ANNUITY

 

 

 

008

 

008LF50GSW HD XN

 

1,199,018

 

1,126,583

 

1,139,876

 

 

 

29

 

DEF ANNUITY

 

 

 

008

 

008LF50GSW LD XN

 

306,271

 

287,282

 

292,312

 

 

 

8

 

DEF ANNUITY

 

 

 

008

 

008LF50GSWQ HDXN

 

115,220

 

107,793

 

109,522

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF50GSWQ LDXN

 

123,185

 

115,697

 

117,099

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF50N HD XN

 

3,575,301

 

3,354,871

 

3,393,965

 

 

 

101

 

DEF ANNUITY

 

 

 

008

 

008LF50N LD XN

 

966,986

 

903,367

 

918,922

 

 

 

47

 

DEF ANNUITY

 

 

 

008

 

008LF50NC HD XN

 

53,693

 

50,472

 

51,248

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50NQ HD XN

 

458,269

 

430,659

 

434,080

 

 

 

26

 

DEF ANNUITY

 

 

 

008

 

008LF50NQ LD XN

 

874,536

 

816,052

 

828,790

 

 

 

33

 

DEF ANNUITY

 

 

 

008

 

008LF50NSW HD XN

 

190,602

 

179,165

 

181,202

 

 

 

11

 

DEF ANNUITY

 

 

 

008

 

008LF50NSW LD XN

 

101,487

 

94,834

 

96,607

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008LF50NSWQ HDXN

 

60,617

 

56,980

 

57,540

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50NSWQ LDXN

 

35,563

 

33,429

 

33,675

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF50Q HA XN

 

7,860

 

7,546

 

7,613

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF50Q LA XN

 

43,106

 

41,461

 

41,935

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF50Q LB XN

 

88,822

 

83,914

 

85,026

 

 

 

9

 

DEF ANNUITY

 

 

 

008

 

008LF50R HB XN

 

1,685,700

 

1,618,272

 

1,621,103

 

 

 

64

 

DEF ANNUITY

 

 

 

008

 

008LF50R HC XN

 

3,013,513

 

2,862,838

 

2,907,599

 

 

 

108

 

DEF ANNUITY

 

 

 

008

 

008LF50R HD XN

 

14,100,017

 

13,347,049

 

13,489,282

 

 

 

519

 

DEF ANNUITY

 

 

 

008

 

008LF50R LB XN

 

1,367,765

 

1,305,711

 

1,311,711

 

 

 

74

 

DEF ANNUITY

 

 

 

008

 

008LF50R LC XN

 

2,090,433

 

1,975,101

 

2,014,507

 

 

 

103

 

DEF ANNUITY

 

 

 

008

 

008LF50R LD XN

 

7,016,388

 

6,604,193

 

6,700,670

 

 

 

329

 

DEF ANNUITY

 

 

 

008

 

008LF50RC HD XN

 

9,410

 

8,846

 

8,988

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50RC LD XN

 

21,954

 

20,521

 

20,925

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF50RD HD XN

 

100,671

 

94,631

 

95,986

 

 

 

5

 

DEF ANNUITY

 

 

 

008

 

008LF50RD LD XN

 

42,498

 

39,709

 

40,447

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008LF50RDQ HD XN

 

89,885

 

84,492

 

85,581

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50RDQ LD XN

 

32,721

 

30,258

 

31,036

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008LF50RQ HB XN

 

440,277

 

422,666

 

423,651

 

 

 

15

 

DEF ANNUITY

 

 

 

008

 

008LF50RQ HC XN

 

142,332

 

135,215

 

137,376

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008LF50RQ HD XN

 

1,750,576

 

1,657,071

 

1,674,395

 

 

 

65

 

DEF ANNUITY

 

 

 

008

 

008LF50RQ LB XN

 

1,591,949

 

1,510,031

 

1,520,129

 

 

 

62

 

DEF ANNUITY

 

 

 

008

 

008LF50RQ LC XN

 

1,617,501

 

1,521,724

 

1,556,021

 

 

 

74

 

DEF ANNUITY

 

 

 

008

 

008LF50RQ LD XN

 

5,031,026

 

4,726,811

 

4,805,619

 

 

 

201

 

DEF ANNUITY

 

 

 

008

 

008LF50RSW HB XN

 

197,942

 

190,024

 

190,277

 

 

 

9

 

DEF ANNUITY

 

 

 

008

 

008LF50RSW HC XN

 

400,675

 

380,641

 

386,777

 

 

 

11

 

DEF ANNUITY

 

 

 

008

 

008LF50RSW HD XN

 

2,823,917

 

2,672,076

 

2,697,639

 

 

 

91

 

DEF ANNUITY

 

 

 

008

 

008LF50RSW LB XN

 

15,209

 

14,601

 

14,601

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50RSW LC XN

 

49,844

 

47,351

 

48,069

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF50RSW LD XN

 

453,070

 

424,624

 

431,167

 

 

 

18

 

DEF ANNUITY

 

 

 

008

 

008LF50RSWQ HBXN

 

36,907

 

35,431

 

35,518

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008LF50RSWQ HCXN

 

138,873

 

131,930

 

133,964

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF50RSWQ HDXN

 

137,659

 

129,112

 

131,181

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF50RSWQ LCXN

 

17,153

 

15,953

 

16,483

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50RSWQ LDXN

 

534,645

 

504,112

 

511,355

 

 

 

14

 

DEF ANNUITY

 

 

 

008

 

008LF50SW LA XN

 

3,487

 

3,348

 

3,373

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF50SWQ HA XN

 

3,618

 

3,510

 

3,520

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51 HA XN

 

6,158,987

 

5,951,160

 

5,993,056

 

 

 

249

 

DEF ANNUITY

 

 

 

008

 

008LF51 HB XN

 

1,220,133

 

1,171,328

 

1,176,209

 

 

 

62

 

DEF ANNUITY

 

 

 

008

 

008LF51 LA XN

 

2,748,562

 

2,639,003

 

2,666,192

 

 

 

128

 

DEF ANNUITY

 

 

 

008

 

008LF51 LB XN

 

1,040,726

 

995,701

 

1,001,325

 

 

 

47

 

DEF ANNUITY

 

 

 

008

 

008LF51G HD XN

 

271,754

 

255,097

 

258,049

 

 

 

16

 

DEF ANNUITY

 

 

 

008

 

008LF51G LD XN

 

438,143

 

405,061

 

416,305

 

 

 

19

 

DEF ANNUITY

 

 

 

008

 

008LF51GC HD XN

 

99,263

 

93,307

 

94,719

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51GCSW HDXN

 

55,941

 

52,584

 

53,397

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51GD HD XN

 

147,776

 

138,909

 

140,686

 

 

 

5

 

DEF ANNUITY

 

 

 

008

 

008LF51GD LD XN

 

13,573

 

12,758

 

12,939

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51GQ HD XN

 

42,167

 

39,637

 

39,988

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF51GQ LD XN

 

70,647

 

66,408

 

67,193

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF51GSW HD XN

 

18,956

 

17,819

 

18,139

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF51GSW LD XN

 

240,642

 

221,391

 

228,565

 

 

 

4

 

DEF ANNUITY

 

 

 

008

 

008LF51N HD XN

 

91,662

 

86,163

 

87,011

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF51N LD XN

 

11,201

 

10,529

 

10,689

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF51NDQ LD XN

 

10,333

 

9,506

 

9,771

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51NQ HD XN

 

7,319

 

6,880

 

6,950

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51NQ LD XN

 

73,017

 

68,636

 

69,274

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008LF51Q HA XN

 

415,342

 

399,075

 

401,946

 

 

 

18

 

DEF ANNUITY

 

 

 

008

 

008LF51Q HB XN

 

101,747

 

97,677

 

98,084

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008LF51Q LA XN

 

1,155,000

 

1,109,794

 

1,121,093

 

 

 

38

 

DEF ANNUITY

 

 

 

008

 

008LF51Q LB XN

 

323,104

 

309,273

 

310,988

 

 

 

18

 

DEF ANNUITY

 

 

 

008

 

008LF51R HB XN

 

1,195,700

 

1,147,872

 

1,150,549

 

 

 

56

 

DEF ANNUITY

 

 

 

008

 

008LF51R HC XN

 

976,574

 

927,745

 

942,301

 

 

 

46

 

DEF ANNUITY

 

 

 

008

 

008LF51R HD XN

 

820,617

 

778,293

 

785,066

 

 

 

49

 

DEF ANNUITY

 

 

 

008

 

008LF51R LB XN

 

423,648

 

404,813

 

406,171

 

 

 

25

 

DEF ANNUITY

 

 

 

008

 

008LF51R LC XN

 

218,526

 

206,142

 

210,223

 

 

 

15

 

DEF ANNUITY

 

 

 

008

 

008LF51R LD XN

 

251,171

 

236,543

 

239,593

 

 

 

23

 

DEF ANNUITY

 

 

 

008

 

008LF51RC HD XN

 

14,014

 

13,173

 

13,371

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51RC LD XN

 

20,972

 

19,714

 

20,042

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51RQ HB XN

 

60,230

 

57,820

 

58,030

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF51RQ HC XN

 

231,773

 

220,184

 

223,675

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008LF51RQ HD XN

 

65,678

 

62,169

 

62,663

 

 

 

5

 

DEF ANNUITY

 

 

 

008

 

008LF51RQ LB XN

 

479,133

 

458,583

 

460,447

 

 

 

21

 

DEF ANNUITY

 

 

 

008

 

008LF51RQ LC XN

 

113,893

 

107,810

 

109,637

 

 

 

7

 

DEF ANNUITY

 

 

 

008

 

008LF51RQ LD XN

 

296,789

 

279,505

 

283,726

 

 

 

11

 

DEF ANNUITY

 

 

 

008

 

008LF51RSW HB XN

 

300,834

 

288,801

 

289,359

 

 

 

11

 

DEF ANNUITY

 

 

 

008

 

008LF51RSW HC XN

 

96,127

 

91,321

 

92,734

 

 

 

5

 

DEF ANNUITY

 

 

 

008

 

008LF51RSW HD XN

 

79,062

 

75,109

 

75,623

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF51RSW LD XN

 

20,216

 

19,002

 

19,265

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF51RSWQ HBXN

 

25,227

 

24,218

 

24,274

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF51RSWQ HDXN

 

7,432

 

7,061

 

7,110

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51RSWQ LBXN

 

47,640

 

45,734

 

45,925

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51SW HA XN

 

477,923

 

461,831

 

464,789

 

 

 

18

 

DEF ANNUITY

 

 

 

008

 

008LF51SW HB XN

 

137,702

 

132,194

 

132,745

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF51SW LA XN

 

161,495

 

155,631

 

156,411

 

 

 

6

 

DEF ANNUITY

 

 

 

008

 

008LF51SW LB XN

 

307,726

 

295,417

 

296,648

 

 

 

8

 

DEF ANNUITY

 

 

 

008

 

008LF51SWQ HA XN

 

29,552

 

28,370

 

28,758

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF51SWQ LA XN

 

113,587

 

109,043

 

109,605

 

 

 

2

 

DEF ANNUITY

 

 

 

008

 

008LF51SWQ LB XN

 

34,548

 

33,166

 

33,304

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008LF909 XN

 

20,970

 

20,970

 

20,970

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LF909X XN

 

158,807

 

158,807

 

158,807

 

 

 

12

 

DEF ANNUITY

 

 

 

008

 

008LP50G HD XN

 

3,898

 

3,664

 

3,703

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LP50G LD XN

 

5,898

 

5,544

 

5,594

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LP50GQ LD XN

 

7,429

 

6,983

 

7,043

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LP50R HD XN

 

32,379

 

30,760

 

31,173

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LP50R LC XN

 

11,825

 

11,234

 

11,415

 

 

 

1

 

DEF ANNUITY

 

 

 

008

 

008LP50R LD XN

 

9,957

 

9,222

 

9,384

 

 

 

3

 

DEF ANNUITY

 

 

 

008

 

008LP51R LB XN

 

22,478

 

21,579

 

21,669

 

 

 

1

 

DEF ANNUITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

107,401,272

 

101,282,485

 

102,857,250

 

 

 

4,483

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

 

 

—

 

 

 

 

 

Total

 

 

 

107,401,272

 

101,282,485

 

102,857,250

 

 

 

4,483

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

5C

 

COMPANY

 

PLAN

 

 

 

Reserve

 

 

 

 

 

 

 

TYPE

 

 

 

008

 

SCI

 

 

 

25,715

 

 

 

 

 

 

 

Payout Annuity

 

 

 

008

 

Payout

 

 

 

1,310,424

 

 

 

 

 

 

 

Payout Annuity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

1,336,139

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

1,336,139

 

 

 

 

 

 

 

 

 

 

 

 

5D

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

008

 

008401 10 N3275

 

10,000

 

33

 

—

 

33

 

—

 

ADB RIDER

 

 

 

008

 

008503 10 O1300

 

42,500

 

38

 

—

 

38

 

—

 

ADB RIDER

 

 

 

008

 

008503 10 O1350

 

23,000

 

30

 

—

 

30

 

—

 

ADB RIDER

 

 

 

008

 

008503 10 O3300

 

25,000

 

33

 

—

 

33

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 O1350

 

15,000

 

14

 

—

 

14

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 O3300

 

437,200

 

810

 

—

 

810

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 O3350

 

8,051,516

 

8,783

 

—

 

8,783

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 P3300

 

225,000

 

301

 

—

 

301

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 S1350

 

40,000

 

37

 

—

 

37

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 S3250

 

44,728

 

137

 

—

 

137

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 S3300

 

160,000

 

94

 

—

 

94

 

—

 

ADB RIDER

 

 

 

008

 

008504 10 S3350

 

2,011,217

 

2,786

 

—

 

2,786

 

—

 

ADB RIDER

 

 

 

008

 

008505 10 43550

 

145

 

0

 

—

 

0

 

—

 

ADB RIDER

 

 

 

008

 

008505 10 53550

 

60

 

0

 

—

 

0

 

—

 

ADB RIDER

 

 

 

008

 

008505 10 O3300

 

25

 

0

 

—

 

0

 

—

 

ADB RIDER

 

 

 

008

 

008505 10 O3450

 

203

 

0

 

—

 

0

 

—

 

ADB RIDER

 

 

 

008

 

008509 10 S3350

 

500,000

 

533

 

—

 

533

 

—

 

ADB RIDER

 

 

 

008

 

0085D5 10 O3350

 

80,000

 

137

 

—

 

137

 

—

 

ADB RIDER

 

 

 

008

 

008802 10 43450

 

111,235

 

117

 

—

 

117

 

—

 

ADB RIDER

 

 

 

008

 

008802 10 43550

 

50,000

 

24

 

—

 

24

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 03500

 

340,000

 

389

 

—

 

389

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 03550

 

1,144,000

 

1,645

 

—

 

1,645

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 13500

 

60,000

 

66

 

—

 

66

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 13550

 

235,000

 

170

 

—

 

170

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 23550

 

40,000

 

41

 

—

 

41

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 33550

 

50,000

 

63

 

—

 

63

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 43550

 

20,000

 

25

 

—

 

25

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 53550

 

70,000

 

72

 

—

 

72

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 O3350

 

25,000

 

16

 

—

 

16

 

—

 

ADB RIDER

 

 

 

008

 

008803 10 S3350

 

20,000

 

26

 

—

 

26

 

—

 

ADB RIDER

 

 

 

008

 

008LFR628 CUXN

 

915,613

 

1,556

 

—

 

1,556

 

—

 

ADB RIDER

 

 

 

008

 

008LFR640 CUXN

 

1,201,000

 

1,910

 

—

 

1,910

 

—

 

ADB RIDER

 

 

 

008

 

008RACL11 XN

 

4,002,500

 

1,200

 

—

 

1,200

 

—

 

ADB RIDER

 

 

 

008

 

008RAWA61 XN

 

123,500

 

184

 

—

 

184

 

—

 

ADB RIDER

 

 

 

008

 

030RAJU11 XN

 

717,000

 

2,793

 

—

 

2,793

 

—

 

ADB RIDER

 

 

 

008

 

030RAJU13 XN

 

248,500

 

696

 

—

 

696

 

—

 

ADB RIDER

 

 

 

008

 

030RAJU15 XN

 

142,500

 

300

 

—

 

300

 

—

 

ADB RIDER

 

 

 

008

 

030RAMU11 XN

 

88,500

 

2

 

—

 

2

 

—

 

ADB RIDER

 

 

 

008

 

030RAMX11 XN

 

110,000

 

2

 

—

 

2

 

—

 

ADB RIDER

 

 

 

008

 

030RAMX13 XN

 

201,000

 

6

 

—

 

6

 

—

 

ADB RIDER

 

 

 

008

 

030RAMX15 XN

 

266,000

 

18

 

—

 

18

 

—

 

ADB RIDER

 

 

 

008

 

030RAWU11 XN

 

12,282,000

 

67,500

 

—

 

67,500

 

—

 

ADB RIDER

 

 

 

008

 

030RAWV11 XN

 

1,536,500

 

3,545

 

—

 

3,545

 

—

 

ADB RIDER

 

 

 

008

 

030RAWV13 XN

 

92,000

 

150

 

—

 

150

 

—

 

ADB RIDER

 

 

 

008

 

030RAWW11 XN

 

74,000

 

400

 

—

 

400

 

—

 

ADB RIDER

 

 

 

008

 

030RAWX11 XN

 

771,000

 

3,789

 

—

 

3,789

 

—

 

ADB RIDER

 

 

 

008

 

030RAWX13 XN

 

2,983,000

 

11,598

 

—

 

11,598

 

—

 

ADB RIDER

 

 

 

008

 

030RAWX15 XN

 

2,721,000

 

6,918

 

—

 

6,918

 

—

 

ADB RIDER

 

 

 

008

 

030RAWY11 XN

 

105,000

 

207

 

—

 

207

 

—

 

ADB RIDER

 

 

 

008

 

030RAWY13 XN

 

220,000

 

301

 

—

 

301

 

—

 

ADB RIDER

 

 

 

008

 

030RAWY15 XN

 

618,000

 

573

 

—

 

573

 

—

 

ADB RIDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

43,249,442

 

120,064

 

—

 

120,064

 

—

 

 

 

 

 

Adjustments

 

 

 

—

 

—

 

—

 

—

 

—

 

 

 

 

 

Total

 

 

 

43,249,442

 

120,064

 

—

 

120,064

 

—

 

 

 

 

 

 

5E

 

Company

 

Plan Code

 

Amount Inforce

 

Stat Reserve

 

Deficiency Reserve

 

Stat + Deficiency Reserve

 

Count

 

Type

 

 

 

008

 

008501 32 O3300

 

282

 

38

 

—

 

38

 

—

 

WoP Rider

 

 

 

008

 

008501 32 O3450

 

4,084

 

492

 

—

 

492

 

—

 

WoP Rider

 

 

 

008

 

008501 32 S1350

 

116

 

20

 

—

 

20

 

—

 

WoP Rider

 

 

 

008

 

008501 32 S3350

 

8,719

 

923

 

—

 

923

 

—

 

WoP Rider

 

 

 

008

 

008501 33 O3300

 

424

 

67

 

—

 

67

 

—

 

WoP Rider

 

 

 

008

 

008501 33 O3450

 

4,235

 

573

 

—

 

573

 

—

 

WoP Rider

 

 

 

008

 

008501 33 S3350

 

1,640

 

213

 

—

 

213

 

—

 

WoP Rider

 

 

 

008

 

008503 32 O3450

 

2,809

 

263

 

—

 

263

 

—

 

WoP Rider

 

 

 

008

 

008503 33 O3450

 

1,367

 

119

 

—

 

119

 

—

 

WoP Rider

 

 

 

008

 

008506 32 S3350

 

166

 

—

 

—

 

—

 

—

 

WoP Rider

 

 

 

008

 

008507 30 O1300

 

997

 

39

 

—

 

39

 

—

 

WoP Rider

 

 

 

008

 

008507 30 O1350

 

1,249

 

21

 

—

 

21

 

—

 

WoP Rider

 

 

 

008

 

008507 30 O3300

 

4,856

 

207

 

—

 

207

 

—

 

WoP Rider

 

 

 

008

 

008507 30 P3300

 

1,126

 

68

 

—

 

68

 

—

 

WoP Rider

 

 

 

008

 

008507 30 S3350

 

383

 

27

 

—

 

27

 

—

 

WoP Rider

 

 

 

008

 

008507 32 O3300

 

5,351

 

392

 

—

 

392

 

—

 

WoP Rider

 

 

 

008

 

008507 32 O3350

 

46,942

 

6,291

 

—

 

6,291

 

—

 

WoP Rider

 

 

 

008

 

008507 32 S3350

 

15,890

 

1,246

 

—

 

1,246

 

—

 

WoP Rider

 

 

 

008

 

008507 33 O3300

 

230

 

39

 

—

 

39

 

—

 

WoP Rider

 

 

 

008

 

008507 33 O3350

 

18,602

 

2,567

 

—

 

2,567

 

—

 

WoP Rider

 

 

 

008

 

008507 33 P3300

 

2,378

 

250

 

—

 

250

 

—

 

WoP Rider

 

 

 

008

 

008507 33 S3350

 

1,389

 

87

 

—

 

87

 

—

 

WoP Rider

 

 

 

008

 

008509 32 S3350

 

3,208

 

336

 

—

 

336

 

—

 

WoP Rider

 

 

 

008

 

008801 30 03500

 

1,500

 

77

 

—

 

77

 

—

 

WoP Rider

 

 

 

008

 

008801 30 03550

 

5,360

 

529

 

—

 

529

 

—

 

WoP Rider

 

 

 

008

 

008801 30 13550

 

3,617

 

340

 

—

 

340

 

—

 

WoP Rider

 

 

 

008

 

008802 30 43550

 

107

 

13

 

—

 

13

 

—

 

WoP Rider

 

 

 

008

 

008803 30 03400

 

7,833

 

569

 

—

 

569

 

—

 

WoP Rider

 

 

 

008

 

008803 30 13400

 

3,787

 

326

 

—

 

326

 

—

 

WoP Rider

 

 

 

008

 

008803 30 23400

 

8,560

 

786

 

—

 

786

 

—

 

WoP Rider

 

 

 

008

 

008803 30 33400

 

3,587

 

170

 

—

 

170

 

—

 

WoP Rider

 

 

 

008

 

008803 30 O3300

 

2,639

 

267

 

—

 

267

 

—

 

WoP Rider

 

 

 

008

 

008803 32 43550

 

10,379

 

1,211

 

—

 

1,211

 

—

 

WoP Rider

 

 

 

008

 

008803 32 O3350

 

683

 

88

 

—

 

88

 

—

 

WoP Rider

 

 

 

008

 

008803 32 O3450

 

1,347

 

175

 

—

 

175

 

—

 

WoP Rider

 

 

 

008

 

008803 32 S3350

 

5,043

 

528

 

—

 

528

 

—

 

WoP Rider

 

 

 

008

 

008803 33 53550

 

5,092

 

664

 

—

 

664

 

—

 

WoP Rider

 

 

 

008

 

008803 33 O3350

 

267

 

40

 

—

 

40

 

—

 

WoP Rider

 

 

 

008

 

008803 33 O3450

 

814

 

92

 

—

 

92

 

—

 

WoP Rider

 

 

 

008

 

008803 33 S3350

 

1,878

 

198

 

—

 

198

 

—

 

WoP Rider

 

 

 

008

 

008804 30 03500

 

495

 

—

 

—

 

—

 

—

 

WoP Rider

 

 

 

008

 

008805 30 03400

 

31,456

 

3,697

 

—

 

3,697

 

—

 

WoP Rider

 

 

 

008

 

008805 30 03500

 

3,691

 

1,218

 

—

 

1,218

 

—

 

WoP Rider

 

 

 

008

 

008805 30 03550

 

6,833

 

485

 

—

 

485

 

—

 

WoP Rider

 

 

 

008

 

008805 30 13400

 

18,104

 

1,591

 

—

 

1,591

 

—

 

WoP Rider

 

 

 

008

 

008805 30 13500

 

1,075

 

185

 

—

 

185

 

—

 

WoP Rider

 

 

 

008

 

008805 30 13550

 

2,559

 

148

 

—

 

148

 

—

 

WoP Rider

 

 

 

008

 

008805 30 23400

 

11,090

 

1,190

 

—

 

1,190

 

—

 

WoP Rider

 

 

 

008

 

008805 30 23500

 

229

 

111

 

—

 

111

 

—

 

WoP Rider

 

 

 

008

 

008805 30 23550

 

395

 

—

 

—

 

—

 

—

 

WoP Rider

 

 

 

008

 

008805 30 33400

 

5,491

 

516

 

—

 

516

 

—

 

WoP Rider

 

 

 

 

--------------------------------------------------------------------------------


 

008

 

008805 30 33500

 

204

 

110

 

—

 

110

 

—

 

WoP Rider

 

 

 

008

 

008805 30 33550

 

491

 

95

 

—

 

95

 

—

 

WoP Rider

 

 

 

008

 

008806 30 43550

 

254

 

33

 

—

 

33

 

—

 

WoP Rider

 

 

 

008

 

008806 30 53550

 

760

 

93

 

—

 

93

 

—

 

WoP Rider

 

 

 

008

 

008LFR629 CUXN

 

102,001

 

60,101

 

—

 

60,101

 

—

 

WoP Rider

 

 

 

008

 

008LFR629M CUXN

 

16,596

 

8,765

 

—

 

8,765

 

—

 

WoP Rider

 

 

 

008

 

008LFR641 CUXN

 

12,765

 

7,717

 

—

 

7,717

 

—

 

WoP Rider

 

 

 

008

 

008RWCL11 XN

 

63,018

 

1,629

 

—

 

1,629

 

—

 

WoP Rider

 

 

 

008

 

030RWWU11 XN

 

783

 

1,031

 

—

 

1,031

 

—

 

WoP Rider

 

 

 

008

 

030RWWV11 XN

 

369

 

867

 

—

 

867

 

—

 

WoP Rider

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

467,600

 

109,933

 

—

 

109,933

 

—

 

 

 

 

 

Adjustments

 

 

 

—

 

10,000

 

 

 

10,000

 

 

 

 

 

 

 

Total

 

 

 

467,600

 

119,933

 

—

 

119,933

 

—

 

 

 

 

 

 

5G

 

Company

 

Plan

 

 

 

Reserve

 

 

 

 

 

 

 

Type

 

 

 

008

 

ISWL

 

 

 

195,644

 

 

 

 

 

 

 

Deficiency reserves

 

 

 

008

 

UL

 

 

 

933,883

 

 

 

 

 

 

 

Deficiency reserves

 

 

 

008

 

Trad

 

 

 

54,467

 

 

 

 

 

 

 

Deficiency reserves

 

 

 

008

 

Trad

 

 

 

206,583

 

 

 

 

 

 

 

Substandard

 

 

 

008

 

Trad

 

 

 

7

 

 

 

 

 

 

 

GIO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

1,390,584

 

 

 

 

 

 

 

 

 

 

 

Adjustments

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

1,390,584

 

 

 

 

 

 

 

 

 

 

 

 

Reinsurance

 

Company

 

Name

 

Amount Inforce

 

Reserve Credit

 

 

 

 

 

 

 

 

 

 

 

008

 

Optimum Re Insurance Co.

 

1,126,549

 

7,884

 

 

 

 

 

 

 

 

 

 

 

008

 

Swiss Re Life & Health America

 

25,000

 

6,347

 

 

 

 

 

 

 

 

 

 

 

008

 

Continental Assurance Co.

 

60,000

 

79

 

 

 

 

 

 

 

 

 

 

 

008

 

Optimum Re Insurance Co.

 

3,711,581

 

49,854

 

 

 

 

 

 

 

 

 

 

 

008

 

Munich American Reassurance C

 

2,000

 

39

 

 

 

 

 

 

 

 

 

 

 

008

 

Transamerica Occidental Life Ins

 

44,268,817

 

126,883

 

 

 

 

 

 

 

 

 

 

 

008

 

Transamerica Occidental Life Ins

 

19,487,800

 

1,061,844

 

 

 

 

 

 

 

 

 

 

 

008

 

Optimum Re Insurance Co.

 

209,637

 

112,030

 

 

 

 

 

 

 

 

 

 

 

008

 

Optimum Re Insurance Co.

 

100,000

 

4,225

 

 

 

 

 

 

 

 

 

 

 

008

 

Optimum Re Insurance Co.

 

915,000

 

12,551

 

 

 

 

 

 

 

 

 

 

 

008

 

Optimum Re Insurance Co.

 

25,000

 

303

 

 

 

 

 

 

 

 

 

 

 

008

 

Swiss Re Life & Health America

 

139,030

 

5,433

 

 

 

 

 

 

 

 

 

 

 

008

 

Swiss Re Life & Health America

 

74,010,280

 

266,949

 

 

 

 

 

 

 

 

 

 

 

008

 

Swiss Re Life & Health America

 

9,993,737

 

1,147,526

 

 

 

 

 

 

 

 

 

 

 

008

 

Wilton Reassurance Co.

 

19,694,747

 

712,624

 

 

 

 

 

 

 

 

 

 

 

008

 

Wilton Reassurance Co.

 

3,440,035

 

119,819

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Ceded

 

177,209,213

 

3,634,390

 

 

 

 

 

 

 

 

 

 

 

 

PENN LIFE

 

Exhibit

 

 

 

Amount Inforce

 

Statutory Reserve

 

 

 

 

 

 

 

 

 

 

 

5A

 

 

 

990,425,844

 

113,390,699

 

 

 

 

 

 

 

 

 

 

 

5B

 

 

 

 

 

102,857,250

 

 

 

 

 

 

 

 

 

 

 

5C

 

 

 

—

 

1,336,139

 

 

 

 

 

 

 

 

 

 

 

5D

 

 

 

 

 

120,064

 

 

 

 

 

 

 

 

 

 

 

5E

 

 

 

 

 

119,933

 

 

 

 

 

 

 

 

 

 

 

5F

 

 

 

—

 

344,565

 

 

 

 

 

 

 

 

 

 

 

5G

 

 

 

—

 

1,390,584

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjustment

 

(236,469

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

990,189,375

 

219,559,233

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

990,189,000

 

219,559,233

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total CEDED

 

 

 

177,209,213

 

3,634,390

 

 

 

 

 

 

 

 

 

 

 

Ajustments

 

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

177,209,213

 

3,634,390

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

177,209,000

 

3,634,390

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total NET

 

 

 

812,980,162

 

215,924,843

 

 

 

 

 

 

 

 

 

 

 

Actual

 

 

 

812,980,000

 

215,924,848

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wilton Coverage Adjustment

 

6,947,142

 

250,855

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total After Wilton removed

 

806,032,858

 

215,673,993

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

STATUTORY RESERVES AND LIABILITIES BY POLICY

 

The Ceding Company sent the information on Exhibit B to the Reinsurer via a CD
data file on Friday, April 10, 2009. The Reinsurer received the information on
Monday, April 13, 2009.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

TRANSFERRED ASSETS

 

The Transferred Assets shall be within one of the following two (2) categories:

 

1. Cash

 

2. United States Dollar-Denominated Securities issued or guaranteed by the
United States Treasury.

 

Valuation of Assets

 

(a) By 5:00 p.m. on the fifth (5th) Business Day prior to the Closing Date, the
parties by mutual agreement shall designate certain Transferred Assets as “IDC
Assets”, provided that IDC quotes prices for such Transferred Assets. All
Transferred Assets not designated as IDC Assets shall be designated “Brokers
Assets.” If the parties cannot agree on the designation of any particular
Transferred Asset as an “IDC Asset”, such Transferred Asset shall be
conclusively deemed to be a Brokers Asset. The fair market value of each
Transferred Asset that is an IDC Asset and each Transferred Asset that is a
Brokers Asset shall be determined as follows:

 

(i) No later than 9:00 a.m. on the Business Day immediately prior to the Closing
Date, Reinsurer shall submit to IDC the CUSIP number (or other unique identifier
if CUSIP is not available) and face amount of each IDC Asset and request that
IDC provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount) as of
approximately 3:00 p.m. on such Business Day. The price quoted by IDC shall be
referred to as the “IDC Price”.

 

(ii) No later than 5:00 p.m. on the fourth (4th) Business Day prior to the
Closing Date, the Reinsurer shall submit simultaneously to each of the three
(3) Brokers the CUSIP number (or other unique identifier if CUSIP is not
available) and face amount of each Brokers Asset and request that each Broker
provide in writing as promptly as practicable to the Ceding Company and the
Reinsurer each such Transferred Asset’s price (for the given face amount), with
such price setting forth the bid value and ask value of each such Transferred
Asset as of approximately 3:00 p.m. on the Business Day immediately prior to the
Closing Date. The price quoted by each Broker for each Brokers Asset shall be
the average of such bid and ask price and shall be designated as the “Broker’s
Quote” for each such Brokers Asset.

 

(iii) The Reinsurer and the Ceding Company together shall review the IDC Prices
and Brokers’ Quotes for any errors and omissions or other disagreements
(together, “Disagreements”). If the Reinsurer or the Ceding Company reasonably
determines that there exists any Disagreement, the Reinsurer and the Ceding
Company shall immediately notify IDC or the applicable Broker, as the case may
be, and use their commercially reasonable efforts to determine and resolve with
the applicable party any such Disagreement prior to the Closing, or as promptly
as practicable after the Closing, in accordance with the principles set forth in
this Exhibit C.

 

C-1

--------------------------------------------------------------------------------


 

(b) The fair market value of each IDC Asset shall be the IDC Price. The fair
market value of each Brokers Asset is the Broker’s Quote remaining for such
asset after discarding the highest and lowest Broker’s Quote for such asset. 
Such fair market values for the IDC and Brokers Assets shall be referred to as
the “Fair Market Value” of such asset.

 

(c) For purposes of this Exhibit C:

 

(i) “Brokers” means the following brokers: Citigroup, Merrill Lynch & Co. and
JPMorgan Chase & Co.; provided, that, if any such broker does not provide a
Brokers Quote or hereafter becomes an Affiliate of the Reinsurer or the Ceding
Company, the parties shall mutually decide in good faith whether to proceed
without such Brokers Quote or to identify a mutually acceptable replacement
broker.

 

(ii) “IDC” means the pricing and quotation service offered by Financial Time
Interactive Data Corp.

 

C-2

--------------------------------------------------------------------------------
